 

Exhibit 10.1

 

 

Published CUSIP Numbers: 00766WAC7

00766WAD5

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of September 30, 2011

 

among

 

AECOM TECHNOLOGY CORPORATION,
as the Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent,

 

UNION BANK, N.A.,
WELLS FARGO BANK, N.A.,
HSBC BANK USA, NATIONAL ASSOCIATION,
SUMITOMO MITSUI BANKING CORPORATION

and

BBVA COMPASS

as Co-Syndication Agents

 

and

 

The Other Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Co-Lead Arranger and Sole Book Manager

and

UNION BANK, N.A.,

as Co-Lead Arranger

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01         Excluded Minority Investments

2.01         Commitments and Applicable Percentages

5.06         Litigation

5.09         Environmental Compliance
5.13         Significant Subsidiaries; Other Equity Investments

6.10         Permitted Plans
7.01         Existing Liens

7.02         Existing and Prospective Minority Investments
7.03         Existing Indebtedness

10.02       Administrative Agent’s Office; Certain Addresses for Notices

 

 

EXHIBITS

Form of

A             Loan Notice
B             Note
C             Notice of Conversion/Continuation
D             Compliance Certificate
E-1          Assignment and Assumption
E-2          Administrative Questionnaire
F              Guaranty
G             Opinion Matters

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

 

1.01

Defined Terms

 

1

1.02

Other Interpretive Provisions

 

24

1.03

Accounting Terms

 

25

1.04

Rounding

 

26

1.05

Times of Day

 

26

 

 

 

 

ARTICLE II.

THE LOANS

 

26

 

 

 

 

2.01

Committed Term Loans

 

26

2.02

Conversions and Continuations of Loans

 

26

2.03

[Reserved]

 

27

2.04

[Reserved]

 

27

2.05

[Reserved]

 

27

2.06

Prepayments

 

27

2.07

[Reserved]

 

28

2.08

Repayment of Committed Loans

 

28

2.09

Interest

 

28

2.10

Fees

 

29

2.11

Computation of Interest and Fees; Retroactive Adjustments of Applicable Margin

 

29

2.12

Evidence of Debt

 

30

2.13

Payments Generally; Administrative Agent’s Clawback

 

30

2.14

Sharing of Payments by Lenders

 

31

2.15

Extension of Maturity Date

 

32

2.16

Optional Loans

 

34

2.17

[Reserved]

 

35

2.18

[Reserved]

 

35

 

 

 

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

36

 

 

 

 

3.01

Taxes

 

36

3.02

Illegality

 

39

3.03

Inability to Determine Rates

 

40

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

 

40

3.05

Compensation for Losses

 

42

3.06

Mitigation Obligations; Replacement of Lenders

 

42

3.07

Survival

 

43

 

 

 

 

ARTICLE IV.

CONDITIONS PRECEDENT TO LOANS

 

43

 

 

 

 

4.01

Conditions to Funding of Committed Loans

 

43

4.02

Conditions to all Loans

 

45

 

 

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

45

 

 

 

 

5.01

Existence, Qualification and Power

 

45

5.02

Authorization; No Contravention

 

45

5.03

Governmental Authorization; Other Consents

 

46

5.04

Binding Effect

 

46

5.05

Financial Statements; No Material Adverse Effect

 

46

5.06

Litigation

 

46

5.07

No Default

 

47

5.08

Ownership of Property; Liens

 

47

5.09

Environmental Compliance

 

47

5.10

Insurance

 

47

5.11

Taxes

 

47

5.12

ERISA Compliance

 

47

5.13

Significant Subsidiaries; Equity Interests

 

48

5.14

Margin Regulations; Investment Company Act

 

48

5.15

Disclosure

 

49

5.16

Compliance with Laws

 

49

5.17

Taxpayer Identification Number

 

49

5.18

Intellectual Property; Licenses, Etc.

 

49

 

 

 

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

49

 

 

 

 

6.01

Financial Statements

 

50

6.02

Certificates; Other Information

 

51

6.03

Notices

 

52

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

6.04

Payment of Obligations

 

53

6.05

Preservation of Existence, Etc.

 

53

6.06

Maintenance of Properties

 

53

6.07

Maintenance of Insurance

 

53

6.08

Compliance with Laws

 

54

6.09

Books and Records

 

54

6.10

Inspection Rights

 

54

6.11

Use of Proceeds

 

54

6.12

Additional Guarantors; Release of Guarantors

 

54

 

 

 

 

ARTICLE VII.

NEGATIVE COVENANTS

 

55

 

 

 

 

7.01

Liens

 

55

7.02

Investments

 

56

7.03

Indebtedness

 

57

7.04

Fundamental Changes

 

57

7.05

Dispositions

 

58

7.06

Restricted Payments

 

59

7.07

Change in Nature of Business

 

59

7.08

Transactions with Affiliates

 

59

7.09

Burdensome Agreements

 

59

7.10

Use of Proceeds

 

60

7.11

Financial Covenants

 

60

 

 

 

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

60

 

 

 

 

8.01

Events of Default

 

60

8.02

Remedies Upon Event of Default

 

62

8.03

Application of Funds

 

62

 

 

 

 

ARTICLE IX.

ADMINISTRATIVE AGENT

 

63

 

 

 

 

9.01

Appointment and Authority

 

63

9.02

Rights as a Lender

 

63

9.03

Exculpatory Provisions

 

63

9.04

Reliance by Administrative Agent

 

64

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

9.05

Delegation of Duties

 

64

9.06

Resignation of Administrative Agent

 

65

9.07

Non-Reliance on Administrative Agent and Other Lenders

 

65

9.08

No Other Duties, Etc.

 

66

9.09

Administrative Agent May File Proofs of Claim

 

66

9.10

Guaranty Matters

 

66

 

 

 

 

ARTICLE X.

MISCELLANEOUS

 

67

 

 

 

 

10.01

Amendments, Etc.

 

67

10.02

Notices; Effectiveness; Electronic Communication

 

68

10.03

No Waiver; Cumulative Remedies; Enforcement

 

70

10.04

Expenses; Indemnity; Damage Waiver

 

70

10.05

Payments Set Aside

 

72

10.06

Successors and Assigns

 

73

10.07

Treatment of Certain Information; Confidentiality

 

76

10.08

Right of Setoff

 

77

10.09

Interest Rate Limitation

 

77

10.10

Counterparts; Integration; Effectiveness

 

78

10.11

Survival of Representations and Warranties

 

78

10.12

Severability

 

78

10.13

Replacement of Lenders

 

78

10.14

Governing Law; Jurisdiction; Etc.

 

79

10.15

Waiver of Jury Trial

 

80

10.16

No Advisory or Fiduciary Responsibility

 

80

10.17

Electronic Execution of Assignments and Certain Other Documents

 

81

10.18

USA PATRIOT Act

 

81

10.19

Margin Stock

 

81

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
September 30, 2011, among AECOM TECHNOLOGY CORPORATION, a Delaware corporation
(the “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, with reference to the following facts:

 

RECITALS

 

A.            Certain of the parties hereto are parties to a Credit Agreement
dated as of September 16, 2010 by and among the Borrower, Bank of America, N.A.,
as Administrative Agent, and the Lenders identified therein (the “Existing
Credit Agreement”), and certain other Loan Documents entered into in connection
with (and as defined in) the Existing Credit Agreement (collectively with the
Existing Credit Agreement, the “Existing Loan Documents”), pursuant to which the
Lenders party thereto provided an unsecured term credit facility to the Borrower
in the aggregate original principal amount of $600,000,000

 

B.            The parties wish to enter into this Agreement and the other Loan
Documents described herein,  which shall amend, restate, replace and supersede
(but not cause a novation of) the Existing Credit Agreement and the other
Existing Loan Documents and which hereinafter shall govern the terms and
conditions under which the Lenders shall provide a senior unsecured term credit
facility to the Borrower.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereby agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the respective meanings set forth below:

 

“Acquisition” means a purchase or other acquisition, direct or indirect, by any
Person of all or substantially all of the assets or all or substantially all of
the business of any other Person or of a line of business of any other Person
(whether by acquisition of Equity Interests, assets, permitted merger or any
combination thereof).

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

1

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement as the same may hereafter be modified,
supplemented or amended from time to time.

 

“Amendment Effective Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

 

“Applicable Margin” means the following interest rate margins (expressed in
basis points per annum), based upon the Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Pricing
Level

 

Leverage Ratio

 

Applicable Margin
for Eurodollar Rate
Loans

 

Applicable Margin
for Base Rate Loans

1

 

<1.25:1

 

137.5 basis points

 

37.5 basis points

2

 

>1.25:1 but <1.75:l

 

150 basis points

 

50 basis points

3

 

>1.75:1 but <2.25:1

 

175 basis points

 

75 basis points

4

 

>2.25:1 but <2.75:l

 

200 basis points

 

100 basis points

5

 

>2.75:1 but <3.00:l

 

225 basis points

 

125 basis points

6

 

>3:00:1

 

250 basis points

 

150 basis points

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective two Business Days after the date that the
Administrative Agent receives a duly completed Compliance Certificate pursuant
to Section 6.02(a); provided, however, that if the Administrative Agent fails to
receive a Compliance Certificate on the due date therefor provided in
Section 6.02(a), then until (but only until) such Compliance Certificate is
thereafter received, the Applicable Margin shall continue to be based on the
Pricing Level then in effect; provided that, if such Compliance Certificate
indicates a change in the Leverage Ratio that results in an increase in the
Applicable Margin, such increase shall be retroactive to a date two Business
Days after the due date for such Compliance Certificate.

 

As of the Amendment Effective Date, Pricing Level 3 shall apply.  Pricing Level
3 shall remain in effect until two Business Days after the date that the
Administrative Agent receives a duly completed Compliance Certificate pursuant
to Section 6.02(a) as of March 31, 2012.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Total Outstandings
held by such Lender at such time pursuant to its Commitment.  The initial
Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

 

2

--------------------------------------------------------------------------------


 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, collectively, MLPF&S and Union Bank, N.A., in their
capacities as co-lead arrangers.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E-1 or any other form approved by the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended September 30, 2010,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Automatically Continued Loans” has the meaning specified in Section 2.02 (a).

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate (calculated in accordance with clause
(b) of the definition of Eurodollar Rate) plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

3

--------------------------------------------------------------------------------


 

“Borrower’s Capital Stock” means all Equity Interests and Common Stock Units of
the Borrower outstanding from time to time and all securities and other property
distributed in respect of or in exchange for such stock.

 

“Borrowing” means a borrowing hereunder consisting of Committed Loans made to
the Borrower by the Lenders on the Amendment Effective Date pursuant to
Section 2.01 or Optional Loans made to the Borrower by one or more of the
Lenders on or after the Amendment Effective Date pursuant to Section 2.16.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities during that period and including
Capitalized Lease Obligations of the Borrower and its Subsidiaries during such
period) that, in conformity with GAAP, are required to be capitalized and
reflected in the property, plant and equipment or similar fixed asset accounts
in the consolidated balance sheet of the Borrower and its Subsidiaries;
provided, however, that any such expenditures for which another Person is
contractually obligated to pay or otherwise reimburse the Borrower shall be
excluded from the definition of Capital Expenditures.

 

“Capitalized Lease” means any lease (or other agreement conveying the right to
use) of real or personal property by a Person as lessee or guarantor which
would, in conformity with GAAP, be required to be accounted for as a capital
lease on the balance sheet of that Person.

 

“Capitalized Lease Obligations” means all obligations under Capitalized Leases
of a Person that would, in conformity with GAAP, appear on a balance sheet of
that Person.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued.

 

“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such

 

4

--------------------------------------------------------------------------------


 

plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, except that a person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 51% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right).

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its obligation to make a Committed Loan
to the Borrower on the Amendment Effective Date pursuant to Section 2.01 in an
original principal amount not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01.

 

“Committed Loan” means, in respect of a Lender on the Amendment Effective Date,
the term loan to be made by such Lender to the Borrower on the Amendment
Effective Date pursuant to Section 2.01.

 

“Common Stock” means the common stock of the Borrower.

 

“Common Stock Units” means the common stock units of the Borrower issued from
time to time pursuant to the AECOM Technology Corporation Deferred Compensation
Plan (formerly known as the AECOM Technology Corporation Stock Purchase Plan),
as amended from time to time.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated EBITDA” means, for each period of four (4) consecutive Fiscal
Quarters, an amount equal to the sum of (a) Consolidated Net Income for such
period, plus (b) Consolidated Interest Expense for such period, plus (c) 100% of
the principal contributions for such period accrued for stock match programs for
employees, consultants and Directors for purchases of the Borrower’s Capital
Stock, plus (d) the amount of Taxes expensed, based on or measured by income,
used or included in the determination of Consolidated Net Income for such
period, plus (e) the amount of depreciation and amortization expense deducted in
determining Consolidated Net Income for such period, plus (f) extraordinary
losses included in the determination of Consolidated Net Income for such period,
plus (g) non-cash discounts and matches under 401(k) plans, the AECOM Employee
Stock Purchase Plan or any similar plans and other accrual of stock-based
compensation expense (including stock appreciation rights) for such period,
minus (h) extraordinary gains included in the determination of Consolidated Net
Income for such period; provided, however, that with respect to a Subsidiary
acquired within such period or any Investment permitted hereunder and made
during such period, the Borrower may also include items (a) through (g) above
for such acquired Subsidiary or such Investment for such entire period in the
determination of Consolidated EBITDA for such period to the extent that either:

 

(A)          the Borrower has provided to the Administrative Agent, and shall
make available to the Lenders upon request, (1) financial statements for that
entity for the

 

5

--------------------------------------------------------------------------------


 

portion of such period occurring prior to its acquisition or proposed
acquisition, and (2) the most recent year-end audited financial statements for
that entity (which audited statements must be as of a date occurring within five
Fiscal Quarters of such entity prior to the acquisition date (even if such date
is prior to such period and, therefore, such audited statements are not actually
used in computing Consolidated EBITDA for such period)); or

 

(B)           if the Borrower has not provided to the Administrative Agent the
audited financial statements for the entity described in clause (A)(2) above,
but the Borrower has provided to the Administrative Agent, and made available to
the Lenders upon request, the financial statements for that entity described in
clause (A)(1) above and the most recent year-end unaudited financial statements
for the entity (which unaudited financial statements must satisfy the timing
requirements described in the parenthetical reference in clause (A)(2) above),
provided that the Borrower may not (i) include pursuant to this clause (B) more
than $35,000,000 of the net sum of items (a) through (g) above for any single
such acquisition or investment, nor more than $50,000,000 of the net sum of
items (a) through (g) above in the aggregate for all such acquisitions or
investments made in any period of four (4) consecutive Fiscal Quarters nor
(ii) include pursuant to this clause (B) the net sum of items (a) through
(g) above for such period, whether for single acquisitions or investments or for
all acquisitions and investments during such period, in an aggregate amount in
excess of the aggregate amount the Borrower is permitted to include in the
determination of Consolidated EBITDA for such items for such period for all
purposes under the Note Purchase Agreement, except to the extent the
corresponding definitions or covenants in the Note Purchase Agreement cease to
apply;

 

provided, further, however, that notwithstanding the definition of “Consolidated
Net Income” herein, if the Borrower or its applicable Subsidiary completes
during such period any Investment set forth on Schedule 1.01, the Borrower may
also include the actual amounts of items (a) through (g) above attributable
solely to the Borrower’s (or its Subsidiary’s) Minority Investment set forth on
Schedule 1.01 for the portion of such period prior to the date of the Borrower’s
(or its Subsidiary’s) Investment set forth on Schedule 1.01 and may annualize
such amounts for such entire period in the determination of Consolidated EBITDA
for such period subject to clause (A) or clause (B) above.  Such EBITDA credit
for the Borrower’s Minority Investment set forth on Schedule 1.01 shall become
effective upon the effectiveness of an amendment to the Note Purchase Agreement
such that such items are also similarly included in determining Consolidated
EBITDA for all purposes under the Note Purchase Agreement or to the extent the
corresponding definitions or covenants in the Note Purchase Agreement cease to
apply.

 

“Consolidated Funded Debt” means, as of any date of determination, all
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis
excluding obligations relating to Performance Contingent Obligations, the
Borrower’s payment obligations with respect to its Preferred Stock and net
obligations of the Borrower and its Subsidiaries under any Swap Contract.

 

“Consolidated Interest Expense” means, for any period, total interest expense of
the Borrower and its Subsidiaries on a consolidated basis accrued in that period
as shown in the

 

6

--------------------------------------------------------------------------------


 

Borrower’s profit and loss statement for that period, determined in accordance
with GAAP, including commitment fees owed with respect to the unused portion of
the Commitments under (and as defined in) the Revolving Credit Agreement, other
fees hereunder, charges in respect of Financial Letters of Credit, the portion
of any Capitalized Lease Obligations allocable to interest expense, but
excluding (i) amortization, expensing or write-off of financing costs or debt
discount or expense, (ii) amortization, expensing or write-off of capitalized
private equity transaction costs, to the extent such costs are treated as
interest under GAAP, and (iii) the portion of the upfront costs and expenses for
Swap Contracts (to the extent included in interest expense) fairly allocated to
such Swap Contracts as expenses for such period, less interest income on Swap
Contracts for that period and Swap Contracts payments received.

 

“Consolidated Net Income” means, for any period, the net earnings (or loss)
after Taxes of the Borrower and its Subsidiaries on a consolidated basis for
such period taken as a single accounting period, determined in accordance with
GAAP, provided that there shall be excluded therefrom (a) portions of income
properly attributable to minority interests, if any, in the stock and surplus of
such Subsidiaries held by anyone other than the Borrower or any of its
Subsidiaries, and (b) except as set forth in the definition of Consolidated
EBITDA above or to the extent of dividends or other distributions actually paid
to the Borrower or its Subsidiaries by such Person during such period, the
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of the Borrower or is merged with or into the Borrower or any of its
Subsidiaries or such Person’s assets are acquired by the Borrower or any of its
Subsidiaries.

 

“Consolidated Net Worth” means, at any date, the consolidated stockholders’
equity of the Borrower and its Subsidiaries determined in accordance with GAAP,
plus redeemable Common Stock and Common Stock Units shown on the Borrower’s
consolidated balance sheet, plus an amount equal to the principal amount or
liquidation preference of issued and outstanding Preferred Stock of the
Borrower.

 

“Consolidated Priority Indebtedness” means all Priority Indebtedness of the
Borrower and its Subsidiaries (but not Tax Arrangement Priority Indebtedness)
determined on a consolidated basis eliminating inter-company items.

 

“Consolidated Total Capitalization” means as of the date of any determination
thereof, the sum of (a) Consolidated Funded Debt plus (b) Consolidated Net
Worth.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Customary Permitted Liens” means (a) Liens (other than Environmental Liens and
any Lien imposed under ERISA) for Taxes, assessments or charges of any
Governmental Authority or claims not yet due or which are being contested in
good faith by appropriate proceedings and

 

7

--------------------------------------------------------------------------------


 

with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with the provisions of GAAP, (b) statutory Liens
of landlords and Liens of carriers, warehousemen, mechanics, materialmen,
customs and revenue authorities and other Liens (other than any Lien imposed
under ERISA) imposed by law and created in the ordinary course of business for
amounts not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained in accordance with the provisions of GAAP,
(c) Liens (other than any Lien imposed under ERISA) incurred or deposits made in
the ordinary course of business (including, without limitation, surety bonds and
appeal bonds and Liens securing obligations under indemnity agreements for
surety bonds) or other Liens in connection with workers’ compensation,
unemployment insurance and other types of social security benefits, (d) Liens
consisting of any right of offset, or statutory or consensual banker’s lien, on
bank deposits or securities accounts maintained in the ordinary course of
business so long as such bank deposits or securities accounts are not
established or maintained for the purpose of providing such right of offset or
banker’s lien, (e) easements (including, without limitation, reciprocal easement
agreements and utility agreements), rights-of-way, covenants, consents,
reservations, encroachments, variations and other restrictions, charges or
encumbrances (whether or not recorded), which do not interfere materially with
the ordinary conduct of the business of the Borrower or its Subsidiaries and
which do not materially detract from the value of the property to which they
attach or materially impair the use thereof to the Borrower or its Subsidiaries,
(f) building restrictions, zoning laws and other similar statutes, law, rules,
regulations, ordinances and restrictions, now or at any time hereafter adopted
by any Governmental Authority having jurisdiction, and (g) UCC-1 and similar
filings in connection with sales of receivables in connection with energy
service company projects.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including the Applicable
Margin) otherwise applicable to such Loan plus 2% per annum.

 

“Defaulting Lender” means any Lender that, as reasonably determined by the
Administrative Agent, (a) has failed to perform any of its funding obligations
hereunder within three Business Days after the date required to be funded by it
hereunder unless the subject of a good faith dispute, (b) has notified the
Borrower or the Administrative Agent in writing that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder unless the subject of a
good faith dispute, (c) has failed, within three Business Days after written
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding

 

8

--------------------------------------------------------------------------------


 

obligations, provided that any such Lender shall cease to be a Defaulting Lender
under this clause (c) upon receipt of such confirmation by the Administrative
Agent, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

 

“Director” means a member of the Board of Directors of the Borrower.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject, in the case of Lenders
invited by the Borrower to make Optional Loans, to such consents, if any, as may
be required pursuant to Section 2.16(c) and, otherwise, to such consents, if
any, as may be required under Section 10.06(b)(iii)).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for any
liability under any Environmental Laws, or damages arising from or costs
incurred by such Governmental Authority in response to a release or threatened
release of a hazardous or toxic waste, substance or constituent, or other
substance into the environment.

 

9

--------------------------------------------------------------------------------


 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, in either case, resulting in material liability to the Borrower; (c) a
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate any Pension
Plan in a distress termination under Section 4041(c) of ERISA; (e) the
initiation by the PBGC of proceedings to terminate a Pension Plan; (f) any event
or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) notification of a determination that any Multiemployer Plan is in endangered
or critical status within the meaning of Section 432 of the Code; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate.

 

“Eurodollar Rate” means:

 

(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major

 

10

--------------------------------------------------------------------------------


 

banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately
11:00 a.m., London time determined two London Banking Days prior to such date
for Dollar deposits being delivered in the London interbank market for a term of
one month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Foreign Subsidiary” means any Foreign Subsidiary in respect of which
the incurring of Guarantees with respect to any Obligation of any Loan Party
would, in the good faith judgment of the Company, result in adverse tax
consequences to the Loan Parties and their Subsidiaries; provided, however, that
the Administrative Agent and the Company may agree that, despite the foregoing,
any such Subsidiary shall not be an “Excluded Foreign Subsidiary.”

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or as a result of a present or former connection between such
recipient and the jurisdiction (other than a connection arising solely from such
recipient having executed, delivered, or performed its obligations or having
received a payment under, or enforced its rights or remedies under, this
Agreement or any other Loan Document) or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which the Borrower is located, (c) any backup withholding tax that is required
by the Code to be withheld from amounts payable to a Lender that has failed to
comply with clause (A) of Section 3.01(e)(ii) or Section 3.01(c), (d) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 10.13), any United States withholding tax that (i) is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with clause (B) of Section 3.01(e)(ii), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such

 

11

--------------------------------------------------------------------------------


 

withholding tax pursuant to Section 3.01(a)(ii) or (c), (e) any taxes imposed
under FATCA, and (f) all liabilities, penalties, and interest incurred with
respect to any of the foregoing.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code and any regulations
thereunder and official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Financial Letter of Credit” means a standby Letter of Credit supporting
indebtedness owing to third parties.

 

“Fiscal Quarter” means a fiscal quarter of the Borrower, as the Borrower may
designate in a notice to the Administrative Agent.

 

“Fiscal Year” means the fiscal year of the Borrower, which shall be the 52-53
week period ending on the Friday closest to September 30 in each year or such
other period as the Company may designate in a notice to the Administrative
Agent.

 

“Fixed Charge Coverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (A) Consolidated EBITDA for the last four Fiscal Quarters minus
Capital Expenditures for the last four Fiscal Quarters to (B) the sum of
(i) Consolidated Interest Expense during such period, (ii) without duplication,
the current portion (i.e. the portion due and payable within the next twelve
months) of long-term, interest-bearing indebtedness of the Borrower and its
Subsidiaries (meaning for this purpose only, the current portion of long term
debt owing to banks, insurance companies, other financial institutions, and
notes issued by the Borrower or any of its Subsidiaries to shareholders in
conjunction with an acquisition), excluding (a) the final payment of principal
on the Committed Loans and Optional Loans, if any, due and payable on the
Maturity Date and (b) the final payment of principal on the Indebtedness under
the Revolving Credit Agreement due and payable on the Termination Date under
(and as defined in) the Revolving Credit Agreement; (iii) income taxes paid by
the Borrower during the preceding four Fiscal Quarters, and (iv) cash dividends
made on Borrower’s Capital Stock during the preceding four Fiscal Quarters.

 

“Foreign Holding Company” means any Domestic Subsidiary all or substantially all
of the assets of which consist of equity interests in Excluded Foreign
Subsidiaries.

 

12

--------------------------------------------------------------------------------


 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a “United States person”
as defined in Section 7701(a)(30) of the Code organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, applied consistently with past practices, subject to
changes in GAAP as contemplated by Section 1.03(b).

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person,  without duplication, any (a) obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any

 

13

--------------------------------------------------------------------------------


 

such Lien); provided, that, for purposes hereof, the amount of any such
“Guarantee” shall be deemed to be the lesser of the value of the obligation so
secured or the value of the collateral subject to such Lien.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, (a) as of the Amendment Effective Date, all
Subsidiaries of the Borrower that are Significant Subsidiaries on the Amendment
Effective Date and (b) as of any date after the Amendment Effective Date,
(i) all Subsidiaries of the Borrower that were Significant Subsidiaries on the
Amendment Effective Date and that remain Significant Subsidiaries on such date
after the Amendment Effective Date, and (ii) all Subsidiaries of the Borrower
that become Significant Subsidiaries after the Amendment Effective Date and that
become a party to the Guaranty in accordance with Section 6.12; provided,
however, in no event shall any Foreign Holding Company be a Guarantor, even if
as of any date such Foreign Holding Company is a Significant Subsidiary.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit F.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hostile Acquisition” means an Acquisition (a) of all or substantially all of
the Equity Interests of a Person through a tender offer or similar solicitation
of the owners of such Equity Interests which has not been approved (prior to the
consummation of such Acquisition) by the board of directors (or any other
applicable governing body) of such Person or by similar or other appropriate
action if such Person is not a corporation and (b) as to which, at the time of
consummation of such Acquisition, any such prior approval has been withdrawn.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, and
similar instruments (other than Performance Contingent Obligations and
contingent obligations under or relating to bank guaranties or surety bonds);

 

14

--------------------------------------------------------------------------------


 

(c)           net obligations of such Person under any Swap Contract if and to
the extent such obligations would appear as a liability upon a balance sheet
(excluding the footnotes thereto) of such Person prepared in accordance with
GAAP;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable or similar obligation
to a trade creditor in the ordinary course of business and other than any
contingent earn-out obligation or other contingent obligation related to an
acquisition or Investment permitted hereunder));

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            Attributable Indebtedness; and

 

(g)           all Guarantees of such Person in respect of any of the foregoing
(other than Performance Contingent Obligations).

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is
non-recourse to such Person (whether expressly, by operation of law or
otherwise).  The amount of any net obligation under any Swap Contract on any
date shall be deemed to be the Swap Termination Value thereof as of such date. 
For all purposes hereof, with regard to the aggregate Series B Notes (as defined
in the Note Purchase Agreement) or any other Indebtedness issued at an original
issue discount, the aggregate obligations thereunder shall equal, at any date of
measurement, the accreted value thereof in accordance with GAAP.  The amount of
any capital lease or Synthetic Lease Obligation as of any date shall be deemed
to be the amount of Attributable Indebtedness in respect thereof as of such
date.  Notwithstanding the foregoing, Indebtedness of the Borrower and its
Subsidiaries shall not include (i) indebtedness of partnerships or joint
ventures of which the Borrower or any Subsidiary is a general partner or member
to the extent such indebtedness is non-recourse (whether expressly, by operation
of law or otherwise) to the Borrower or such Subsidiary or its assets, (ii) an
amount equal to the lesser of (A) the principal amount of Indebtedness supported
by letters of credit, and (B) the face amount of such letters of credit,
(iii) the liquidation preference of any Preferred Stock, (iv) effective on the
date of either an amendment to the Note Purchase Agreement to the same effect or
the corresponding definitions or covenants in the Note Purchase Agreement
ceasing to apply, Indebtedness of the Borrower or any Subsidiary other than
Indebtedness described in clause (i) above that is non-recourse to the Borrower
or such Subsidiary and is incurred by or in support of the business of the
Borrower’s AECOM Capital initiative, and (v) the amount of any obligations
incurred in connection with sales of receivables related to energy service
company projects to the extent such obligations do not constitute indebtedness
under GAAP.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

15

--------------------------------------------------------------------------------


 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan (including any such Automatically Continued Loan) and
ending on the date one, two, three or six months thereafter, as selected by the
Borrower in its Loan Notice or Notice of Conversion/Continuation (or as
contemplated by the provisions of this Agreement relating to Automatically
Continued Loans); provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(b)           any Interest Period pertaining to a Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in other Persons, whether by means of (a) the purchase
or other acquisition of capital stock or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“Joint Venture” means a joint venture, partnership or similar arrangement formed
for the purpose of performing a single project or series of related projects,
whether in corporate, partnership or other legal form; provided that, in no
event shall a Subsidiary be considered a “Joint Venture.”

 

16

--------------------------------------------------------------------------------


 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means a letter of credit issued by any Issuing Lender under
(and as defined in) the Revolving Credit Agreement.

 

“Leverage Ratio” means, at any date of determination thereof, the ratio of
(a) Consolidated Funded Debt plus, without duplication, all unreimbursed
drawings under any Letter of Credit existing as of such date, to
(b) Consolidated EBITDA for the four Fiscal Quarters most recently ended for
which financial statements are available.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any easement, right of way or other
encumbrance on title to real property.

 

“Loan” means, individually, a Committed Loan or an Optional Loan, and “Loans”
means, collectively, the Committed Loans and the Optional Loans.

 

“Loan Documents” means, collectively, this Agreement, each Note and the
Guaranty.

 

“Loan Notice” means a notice of request for the Committed Loans or for an
Optional Loan to be delivered by the Borrower to the Administrative Agent, which
shall be substantially in the form of Exhibit A.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Margin Regulations” means Regulations U and X of the FRB.

 

“Material Acquisition” means a Permitted Acquisition for which the total
purchase consideration payable to the applicable Loan Party is $30,000,000 or
more.

 

17

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole; provided that a Material Adverse Effect shall
not include:  (i) conditions (or changes therein) generally affecting
participants in the engineering and construction industry; (ii) changes in
general economic or political conditions in the United States, in any country in
which the Borrower or its Subsidiaries conducts business or in the global
economy as a whole, provided that such conditions or changes do not
disproportionately adversely affect the Company and its Subsidiaries relative to
the effect on other industry participants; (iii) any generally applicable change
in law or generally accepted accounting principles or interpretation of any of
the foregoing; and (iv) effects arising out of acts of terrorism or war or the
escalation or worsening thereof, weather conditions or other force majeure
events; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

 

“Maturity Date” means the later of (a) the Scheduled Maturity Date and (b) if
maturity is extended pursuant to Section 2.15, such extended maturity date as
determined pursuant to such Section; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Minority Investment” means an Investment by the Borrower or any Subsidiary in
the Capital Stock of another Person (other than the Borrower or any Subsidiary)
whose primary business at such time is the same as that of the Borrower that
results in the direct ownership by the Borrower or a Subsidiary of less than 50%
of the outstanding Equity Interests of such other Person, irrespective of
whether the board of directors (or other governing body) of such Person has
approved such Investment; provided, that a “Minority Investment” shall not
include (i) any Investments existing on the Amendment Effective Date or set
forth on Schedule 7.02, (ii) Investments in Joint Ventures permitted pursuant to
Section 7.02(b), (iii) Investments in any securities received in satisfaction or
partial satisfaction from financially troubled account debtors or
(iv) Investments made or deemed made as a result of the receipt of non-cash
consideration in connection with Dispositions otherwise permitted hereunder.

 

“MLPF&S” means of Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacities as the Left Lead Arranger and the Sole Book Manager.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

18

--------------------------------------------------------------------------------


 

“Net Cash Proceeds” means, with respect to any Disposition, without duplication,
the sum of:

 

(a)           the cash and cash equivalent proceeds received by or for the
account of the Borrower or any of its Subsidiaries attributable to such
Disposition;

 

(b)           the amount of cash and cash equivalents received by or for the
account of the Borrower or any of its Subsidiaries upon the sale, conversion,
collection or other liquidation of any Non-Cash Proceeds attributable to such
Disposition (but only as and when so received); and

 

(c)           the amount of cash and cash equivalents in respect of any run-off
of receivables less payments on associated liabilities, in each case retained in
connection with a Disposition constituting a sale of all or substantially all of
the other assets or a line of business of the Person making the disposition (but
only as and when so received);

 

in each case net of any amount required to be paid to any Person (other than the
Borrower or any Subsidiary) owning a beneficial interest in the stock or other
assets disposed of, any amount applied to the repayment of Indebtedness (other
than the Obligations) secured by a Lien permitted under Section 7.01 on the
asset disposed of, any income or transfer taxes paid or payable as a result of
such Disposition and professional fees and expenses, broker’s commissions and
other out-of-pocket costs of sale actually paid to any Person (other than the
Borrower or any Subsidiary) attributable to such Disposition.

 

“Non-Cash Proceeds” means any notes, debt securities, other rights to payment,
equity securities and other consideration received from a Disposition, except
cash and cash equivalents.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Committed Loan made by such Lender, substantially in the form of
Exhibit B.

 

“Note Purchase Agreement” means that certain Note Purchase Agreement, dated as
of June 28, 2010, pursuant to which the Borrower issued $175,000,000 of 5.43%
Senior Notes, Series A, due July 7, 2020 and $125,000,000 1.00% Senior Discount
Notes, Series B, due July 7, 2022, as the same may be supplemented, amended,
amended and restated, or otherwise modified from time to time.

 

“Notice of Conversion/Continuation” means a notice of continuation of Eurodollar
Rate Loans or of conversion of Loans (or portions thereof) from one Type to the
other, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit C.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
(or a portion of the Loans) proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

19

--------------------------------------------------------------------------------


 

“Optional Loans” has the meaning specified for such term in Section 2.16 (a).

 

“Optional Loan Amortization Start Date” has the meaning specified for such term
in Section 2.16 (f).

 

“Optional Loan Effective Date” has the meaning specified for such term in
Section 2.16 (d).

 

“Optional Loan Principal Payment Date” has the meaning specified for such term
in Section 2.16 (f).

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of the Loans after giving effect to any prepayments or repayments
thereof, as the case may be, occurring on such date.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

20

--------------------------------------------------------------------------------


 

“Performance Contingent Obligations” means any bid, performance or similar
project related bonds, parent company guarantees, bank guaranties or surety
bonds or Performance Letters of Credit.

 

“Performance Letter of Credit” means a standby Letter of Credit used directly or
indirectly to cover bid, performance, advance and retention obligations,
including, without limitation, Letters of Credit issued in favor of sureties who
in connection therewith cover bid, performance, advance and retention
obligations.

 

“Permitted Acquisition” means any Acquisition by the Borrower or any of its
Subsidiaries, provided that: (i) such Investment is not a Hostile Acquisition;
and (ii) after giving pro forma effect to the consummation of such Acquisition,
no Default or Event of Default shall have occurred and be continuing.

 

“Permitted Capital Stock Buybacks” means the acquisition by the Borrower of
shares of the Borrower’s Capital Stock provided that:

 

(a)           no Default or Event of Default shall have occurred and be
continuing both before and immediately after giving effect to such acquisition;
and

 

(b)           such acquisition shall not be in violation of the Margin
Regulations.

 

“Permitted Liens” has the meaning specified in Section 7.01.

 

“Permitted Minority Investment” means a Minority Investment, provided that the
aggregate consideration for such Minority Investment and for all other Minority
Investments made in any Fiscal Year shall not exceed: (a) for the Fiscal Year
2011, $50,000,000; (b) for the Fiscal Year 2012, the sum of (i) 10% of
Consolidated Net Worth as of the last day of the Fiscal Year 2011 and (ii) the
amount, if any, by which the aggregate Minority Investments for the Fiscal Year
2011 was less than $50,000,000; and (c) for each Fiscal Year after the Fiscal
Year 2012, the sum of (i) 10% of Consolidated Net Worth as of the last day of
the immediately preceding Fiscal Year and (ii) 50% of the amount, if any, by
which the aggregate Minority Investments for the immediately preceding Fiscal
Year was less than the applicable foregoing limit for such Fiscal Year.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plans” means the AECOM Technology Corporation Retirement Savings Plan, and the
associated trust, and any corresponding plan outside the U.S. and any associated
trust, including, without limitation, the plans listed in Schedule 6.10, as such
plans and trusts may from time to time be supplemented, modified or amended, but
including any successor or replacement plan.

 

“Platform” has the meaning specified in Section 6.02.

 

“Preferred Stock” means any class of preferred stock of the Borrower.

 

21

--------------------------------------------------------------------------------


 

“Priority Indebtedness” means (a) any Indebtedness of the Borrower secured by a
Lien permitted solely under Section 7.01(j) and (b) any Indebtedness of a
Subsidiary; provided that there shall be excluded from any calculation of
Priority Indebtedness the Indebtedness of any Subsidiary evidenced by (i) a
Guarantee of the Indebtedness of the Borrower owing pursuant to the Revolving
Credit Agreement, the Note Purchase Agreement or this Agreement and (ii) a
Guarantee delivered by a Guarantor of other Indebtedness of the Borrower.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Lenders” means, as of any date of determination, at least two Lenders
holding more than 50% of the Total Outstandings; provided that the portion of
the Total Outstandings held, or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, senior vice president, treasurer, assistant treasurer or
controller of a Loan Party and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

 

“Revolving Credit Agreement” means the Credit Agreement dated as of August 31,
2007 among the Borrower, the Subsidiary Borrowers identified therein, Bank of
America, as Administrative Agent, the other Agents identified therein, and the
Lender party thereto, as amended and restated pursuant to the Third Amended and
Restated Credit Agreement, dated as of July 20, 2011 and as the same has been or
may hereafter be further modified, supplemented, amended or amended and restated
from time to time.

 

“Scheduled Maturity Date” means July 20, 2016.

 

22

--------------------------------------------------------------------------------


 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Significant Subsidiary” means any direct or indirect domestic Subsidiary of the
Borrower that individually, without duplication or consolidation with any other
Subsidiary, (a) has assets with a book value that total 5% or more of the book
value of all assets of the Borrower and its Subsidiaries on a consolidated
basis, or (b) has the net sum of items (a) through (g) of the definition of
Consolidated EBITDA that is 5% or more of Consolidated EBITDA in any fiscal
year.  Notwithstanding the foregoing, any Significant Subsidiary whose assets or
earnings (the term “earnings” defined as the net sum of items (a) through (g) of
the definition of the Borrower’s Consolidated EBITDA) fall below the foregoing
5% test at any Fiscal Year end shall not thereafter be considered a Significant
Subsidiary hereunder until such time as it does meet such test.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

23

--------------------------------------------------------------------------------


 

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.

 

“Tax Arrangement” means any tax arrangement or structure among the Borrower and
its Subsidiaries that:

 

(a)           is entered into or created pursuant to advice from any of Ernst &
Young, KPMG, PricewaterhouseCoopers, Deloitte Touche Tohmatsu, their respective
Affiliates or any other nationally recognized tax advisory firm and a copy of
such advice is either delivered or made available to the Administrative Agent
and the Lenders;

 

(b)           requires that one or more Subsidiaries (but not the Borrower)
directly incur Indebtedness;

 

(c)           is intended to enable the Borrower and/or its Subsidiaries to
realize tax savings in connection with (i) repatriation of cash at lower tax
rates than would be the case absent such tax arrangement or structure or
(ii) qualifying for tax credits, tax deductions or other tax incentives greater
than the cost of structuring and implementing such tax arrangement or structure,
provided that, for the avoidance of doubt, any interest deduction on such
Indebtedness shall not be considered as a tax credit, tax deduction or other tax
incentive; and

 

(d)           complies with applicable laws and regulations.

 

“Tax Arrangement Priority Indebtedness” means Priority Indebtedness incurred by
a Subsidiary of the Borrower pursuant to a Tax Arrangement.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“Wholly-Owned Subsidiary” means any Subsidiary for which all of the voting
shares of Equity Interests or other ownership interests (except directors’
qualifying shares) are at the time directly or indirectly owned by the Borrower
or one or more of its other Wholly-Owned Subsidiaries.

 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include

 

24

--------------------------------------------------------------------------------


 

the corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP,
as in effect from time to time, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of any fair value adjustment recorded under FASB ASC 825 on
financial liabilities shall be disregarded.

 

(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
as expeditiously as possible but without any deadline to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended,

 

25

--------------------------------------------------------------------------------


 

(i) such ratio or requirement shall continue to be computed (and the Borrower’s
compliance with such ratio or requirement shall continue to be determined) in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

1.04        Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).

 

ARTICLE II.
THE LOANS

 

2.01        Committed Term Loans.

 

(a)           Subject to the terms and conditions set forth herein, each Lender
agrees to make a term loan to the Borrower on the Amendment Effective Date in a
principal amount equal to the amount of such Lender’s Commitment as a Eurodollar
Rate Loan with an Interest Period as set forth in the Loan Notice delivered
three Business Days prior to the Amendment Effective Date.  Any principal amount
of the term loans made by the Lenders to the Borrower under this
Section 2.01(a) that is repaid or prepaid may not be reborrowed.

 

(b)           The Borrowing under this Section 2.01 on the Amendment Effective
Date shall be made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make the Committed Loan required to
be made by it on the Amendment Effective Date pursuant to Section 2.01(a) shall
not relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several, and no Lender shall be responsible for
any other Lender’s failure to make its Committed Loan as required.

 

(c)           All Commitments shall terminate on the earlier to occur of (a) the
Amendment Effective Date and (b) October 31, 2011.

 

2.02        Conversions and Continuations of Loans.

 

(a)           Each conversion of Loans from one Type to the other and each
continuation of Eurodollar Rate Loans (other than Automatically Continued Loans)
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Administrative Agent not later than 11:00 a.m. three Business Days prior to
the requested date of any conversion to or continuation of Eurodollar Rate Loans
(other than Automatically Continued Loans) or of any conversion of Eurodollar
Rate Loans to Base Rate Loans.  Each telephonic notice by the Borrower pursuant
to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a

 

26

--------------------------------------------------------------------------------


 

written Notice of Conversion/Continuation, appropriately completed and signed by
a Responsible Officer of the Borrower.  Each conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $10,000,000 or a whole
multiple of $5,000,000 in excess thereof.  Each Notice of
Conversion/Continuation (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a conversion of Loans from one Type to
the other or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the conversion or continuation, as the case may be (which shall be a Business
Day), (iii) the principal amount of Loans to be converted or continued, (iv) the
Type of Loans to which existing Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto.  If the
Borrower fails to specify a Type of Loan in a Notice of Conversion/Continuation
or if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans automatically shall be continued as
Eurodollar Rate Loans with an Interest Period of three months (“Automatically
Continued Loans”).  All Automatically Continued Loans shall be effective as of
the last day of the respective Interest Periods then in effect for such Loans. 
If the Borrower requests a conversion to or continuation of Eurodollar Rate
Committed Loans in any such Notice of Conversion/Continuation, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of three months.

 

(b)           Following receipt of a Notice of Conversion/Continuation, if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any
Automatically Converted Loans.

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
converted to or continued as Eurodollar Rate Loans (whether pursuant to a Notice
of Conversion/Continuation or as Automatically Continued Loans) without the
consent of the Required Lenders.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)           After giving effect to all conversions of Loans from one Type to
the other, and all continuations of Loans as the same Type, there shall not be
more than five (5) Interest Periods in effect with respect to the Eurodollar
Rate Loans.

 

2.03        [Reserved].

 

2.04        [Reserved].

 

2.05        [Reserved].

 

2.06        Prepayments.  The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay the Committed Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be received by the Administrative

 

27

--------------------------------------------------------------------------------


 

Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $10,000,000 or a whole multiple of $5,000,000 in excess thereof; and
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment.  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Each such prepayment shall be allocated to
the Committed Loans of the Lenders in accordance with the respective Applicable
Percentages of the Lenders and applied to the principal payments due pursuant to
Section 2.08(a) in order of maturity thereof.

 

2.07        [Reserved].

 

2.08        Repayment of Committed Loans.

 

(a)           The Borrower shall repay the principal balance of the Committed
Loans in quarterly installments, each in the amount equal to 5% of the aggregate
original principal amount of the Committed Loans, commencing on December 31,
2012 and continuing on the last day of each subsequent Fiscal Quarter, through
and including June 30, 2016.

 

(b)           The Borrower shall repay the remaining outstanding principal
balance of the Committed Loans on the Maturity Date.

 

2.09        Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Margin; and (ii) each Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Margin.

 

(b)           (i)            If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a

 

28

--------------------------------------------------------------------------------


 

fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(iii)          Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.10        Fees.

 

(a)           The Borrower shall pay to the Administrative Agent for the
Administrative Agent’s own account an annual agency fee and shall pay
arrangement fees to the respective Arrangers, in each case in the amounts and at
the times set forth in the separate fee letter agreements among the Borrower,
the Administrative Agent and MLPF&S and between the Borrower and Union Bank,
N.A.

 

(b)           The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.11        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Margin.

 

(a)           All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.13(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(b)           If at any time within one year of any date of determination of the
Leverage Ratio for purposes of calculating the Applicable Margin, as a result of
any restatement of or other adjustment to the financial statements of the
Borrower or for any other reason, (i) the Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Leverage Ratio would have resulted in higher pricing for such period,

 

29

--------------------------------------------------------------------------------


 

the Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent or any Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period.  This paragraph shall
not limit the rights of the Administrative Agent or any Lender under
Article VIII.  The Borrower’s obligations under this paragraph shall survive for
a period of one year after the later of the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.

 

2.12        Evidence of Debt.  The Committed Loan and any Optional Loan made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of business. 
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the respective Loans
made by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Committed Loan in addition to such
accounts or records.  Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Committed
Loan and payments with respect thereto.

 

2.13        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

(b)           Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the

 

30

--------------------------------------------------------------------------------


 

Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for the
Committed Loan to be made by such Lender on the Amendment Effective Date as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the Committed Loans set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

(d)                                 Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for its Committed Loan to be
made on the Amendment Effective Date in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for such Committed Loan in any particular place or manner.

 

2.14                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on the Committed Loan made by
it resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of the Committed Loans and accrued interest thereon greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Committed

 

31

--------------------------------------------------------------------------------


 

Loan or to any assignee or Participant, other than an assignment to the Borrower
or any Affiliate thereof (as to which the provisions of this Section shall
apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.15                        Extension of Maturity Date.

 

(a)                                  Requests for Extension.  The Borrower may
request (an “Extension Request”) one extension of the maturity date of the
Committed Loans or any Optional Loans for a period of one or more years
following the Scheduled Maturity Date and for other terms consistent with this
Section 2.15 and with Section 10.01.  The Borrower shall make any such request
by notice to the Administrative Agent (who shall promptly notify the Lenders)
not earlier than the first anniversary of the Amendment Effective Date and not
later than 35 days prior to the Scheduled Maturity Date, which notice shall set
forth the proposed terms of any such Loans (the “Extended Loans”) which shall be
identical to the Loans from which they are to be extended except (x) the
scheduled final maturity date shall be extended and (y) (A) the interest margins
with respect to the Extended Loans may be higher or lower than the interest
margins for the extended Loans and/or (B) additional fees may be payable to the
Lenders providing such Extended Loans in addition to or in lieu of any increased
margins contemplated by the preceding clause (A), in each case, to the extent
provided in the applicable Extension Amendment.

 

(b)                                 Lender Elections to Extend.  Each Lender,
acting in its sole and individual discretion, shall, by notice to the
Administrative Agent given not later than the date (the “Notice Date”) that is
set forth in the Extension Request, which shall not be less than 10 days after
the date of the Extension Request, advise the Administrative Agent whether or
not such Lender agrees to such extension (and each Lender that determines not to
so extend the maturity date of its Committed Loan or Optional Loan, as
applicable (a “Non Extending Lender”), shall notify the Administrative Agent of
such fact promptly after such determination (but in any event no later than the
Notice Date)) and any Lender that does not so advise the Administrative Agent on
or before the Notice Date shall be deemed to be a Non Extending Lender.  The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.

 

(c)                                  Notification by Administrative Agent.  The
Administrative Agent shall notify the Borrower of each Lender’s determination
under this Section no later than the date 15 days prior to the Scheduled
Maturity Date (or, if such date is not a Business Day, on the next preceding
Business Day).

 

(d)                                 Additional Lenders.  The Borrower shall have
the right to replace each Non Extending Lender with, and add as “Lenders” under
this Agreement in place thereof, one or more Eligible Assignees (each, an
“Additional Lender”) as provided in Section 10.13; provided that each of such
Additional Lenders shall enter into an Assignment and Assumption pursuant to
which such Additional Lender shall, effective as of the Scheduled Maturity Date,
purchase at par the outstanding Committed Loan and any Optional Loan of such
Non-Extending Lender (and, if

 

32

--------------------------------------------------------------------------------


 

any such Additional Lender is already a Lender, such purchased Committed Loan or
Option Loan shall be in addition to such Lender’s own outstanding Committed Loan
or Option Loan hereunder on such date).

 

(e)                                  Minimum Extension Requirement.  If (and
only if) the total of the aggregate outstanding principal amount of the
Committed Loans or Optional Loans, as applicable, of the Lenders that have
agreed so to extend the maturity date of their Loans beyond the Scheduled
Maturity Date (each, an “Extending Lender”) and the additional Loans of the
Additional Lenders shall be more than 50% of the aggregate Outstanding Amount in
effect immediately prior to the Scheduled Maturity Date, then, effective as of
the Scheduled Maturity Date, the maturity date of the Committed Loan or Optional
Loan, as applicable, of each Extending Lender and of each Additional Lender
shall be extended to the applicable date requested by the Borrower after the
Scheduled Maturity Date (except that, if such date is not a Business Day, such
Maturity Date as so extended shall be the next preceding Business Day) and each
Additional Lender shall thereupon become a “Lender” for all purposes of this
Agreement.

 

(f)                                    Conditions to Effectiveness of
Extensions.  As a condition precedent to such extension, the Borrower shall
deliver to the Administrative Agent a certificate of each Loan Party dated as of
the Scheduled Maturity Date (in sufficient copies for each Extending Lender and
each Additional Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such extension and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such extension, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Scheduled Maturity Date, except (1) for representations and warranties which are
qualified by the inclusion of a materiality standard, which representations and
warranties shall be true and correct in all respects and (2) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) no Default exists.  On the Scheduled
Maturity Date, the Committed Loan and any Optional Loan of each Non-Extending
Lender shall mature, and all matured and noncontingent Obligations owed by the
Borrower to each Non-Extending Lender shall be due and payable in full.

 

(g)                                 Extension Amendment.  Extended Loans shall
be established pursuant to an amendment (an “Extension Amendment”) to this
Agreement (which, except to the extent expressly contemplated by the penultimate
sentence of this Section 2.15(g) and notwithstanding anything to the contrary
set forth in Section 10.01, shall not require the consent of any Lender other
than the Extending Lenders with respect to the Extended Loans established
thereby) executed by the Loan Parties, the Administrative Agent and the
Extending Lenders. Notwithstanding anything to the contrary in this Section 2.15
and without limiting the generality or applicability of Section 10.01 to any
Additional Amendments (as defined below), any Extension Amendment may provide
for additional terms and/or additional amendments other than those referred to
or contemplated above (any such additional amendment, an “Additional Amendment”)
to this Agreement and the other Loan Documents; provided that such Additional
Amendments are within the requirements of Section 2.15(a) and do not become
effective prior to

 

33

--------------------------------------------------------------------------------


 

the time that such Additional Amendments have been consented to (including,
without limitation, pursuant to consents applicable to holders of any Extended
Loans provided for in any Extension Amendment) by such of the Lenders, Loan
Parties and other parties (if any) as may be required in order for such
Additional Amendments to become effective in accordance with Section 10.01.

 

(h)                                 Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

2.16                        Optional Loans.

 

(a)                                  Request for Optional Loans.  Provided there
exists no Default, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), on the Amendment Effective Date or from time to time
thereafter, the Borrower may request additional term loans from the Lenders
(“Optional Loans”) in an aggregate principal amount (for all such requests) not
exceeding $100,000,000; provided that (i) any such request for Optional Loans
shall be in a minimum amount of $10,000,000, and (ii) the Borrower may make a
maximum of three (3) such requests for Optional Loans during the term of this
Agreement.  At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
(10) Business Days from the date of delivery of such notice to the Lenders).

 

(b)                                 Lender Elections to Fund Optional Loans. 
Each Lender shall notify the Administrative Agent within such time period
whether or not it agrees to fund a portion of any requested Optional Loan and,
if so, whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested Optional Loan.  Any Lender not responding within
such time period shall be deemed to have declined to fund any portion of such
requested Optional Loan.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Borrower and each
Lender of the Lenders’ responses to each request made hereunder.  To achieve the
full amount of a requested Optional Loan and subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld), the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.

 

(d)                                 Effective Date and Allocations.  If any
Optional Loan is made in accordance with this Section, the Administrative Agent
and the Borrower shall determine the effective date (the “Optional Loan
Effective Date”) and the final allocation of such Optional Loan.  The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such Optional Loan and the Optional Loan Effective Date.

 

(e)                                  Conditions to Optional Loans.  As a
condition precedent to any Optional Loan, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Optional
Loan Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (x) certifying and attaching the
resolutions adopted by

 

34

--------------------------------------------------------------------------------


 

such Loan Party approving or consenting to such Optional Loan, and (y) in the
case of the Borrower, certifying that, before and after giving effect to such
Optional Loan, (A) the representations and warranties contained in Article V and
the other Loan Documents are true and correct in all material respects on and as
of the Optional Loan Effective Date, except (i) for representations and
warranties which are qualified by the inclusion of a materiality standard, which
representations and warranties shall be true and correct in all respects,
(ii) to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and (iii) that for purposes of this
Section 2.16, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists.

 

(f)                                    Amortization.  The principal balance of
each Optional Loan made pursuant to this Section 2.16 shall be payable in
quarterly installments.  Such quarterly principal installments shall: commence
on the later of (i) December 31, 2012 or (ii) the last day of the Fiscal Quarter
of the Borrower immediately following the date of funding of such Optional Loan
(as applicable, the “Optional Loan Amortization Start Date”); continue on the
last day of each Fiscal Quarter ending thereafter; and conclude on the last day
of the Fiscal Quarter of the Borrower ending closest to June 30, 2016 (each such
payment date hereinafter being referred to as an “Optional Loan Principal
Payment Date”).  Each quarterly principal installment shall be in an amount
equal to the following quotient:

 

The original principal amount of the applicable Optional Loan multiplied by 40%

 

n

 

For the purpose of the preceding sentence, “n” shall mean the total number of
Optional Loan Principal Payment Dates occurring during the period commencing on
the Optional Loan Amortization Start Date and ending on the last day of the
Fiscal Quarter of the Borrower ending closest to June 30, 2016.  The Borrower
shall repay the remaining outstanding principal balance of each Optional Loan on
the Maturity Date.

 

(g)                                 Voluntary Prepayments.  Voluntary
prepayments of Optional Loans shall be made in the same manner and subject to
the same terms and conditions as voluntary prepayments of Committed Loans, as
set forth in Section 2.06.  The Borrower may prepay all or any portion of either
the Committed Loans or the Optional Loans at any time.

 

(h)                                 Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.14 or 10.01 to the contrary.

 

2.17                        [Reserved].

 

2.18                        [Reserved].

 

35

--------------------------------------------------------------------------------


 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                  Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
to the extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes.  If, however, applicable Laws require
the Borrower or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by the
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)                                  If the Borrower or the Administrative
Agent shall be required by any applicable Laws to withhold or deduct any Taxes
from any payment, then (A) the Borrower or the Administrative Agent, as
applicable, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower or the Administrative Agent, as
applicable, to the extent required by such Laws, shall timely pay the full
amount so withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or the applicable Lender receives an amount equal to the
sum it would have received had no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Laws.

 

(c)                                  Tax Indemnifications.  (i) Without limiting
the provisions of subsection (a) or (b) above, the Borrower shall, and does
hereby, indemnify the Administrative Agent and each Lender, and shall make
payment in respect thereof within 10 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by such Borrower or the Administrative Agent or
paid by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

36

--------------------------------------------------------------------------------


 

(ii)                                  Without limiting the provisions of
subsection (a) or (b) above, each Lender shall, and does hereby, indemnify the
Borrower and the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender to the
Borrower or the Administrative Agent pursuant to subsection (e).  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).  The agreements in this clause (ii) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation. 
(i) Each Lender shall deliver to the Borrower and to the Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

 

(ii)           Without limiting the generality of the foregoing, if the Borrower
is resident for tax purposes in the United States,

 

(A)                              any Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to the
Borrower and the Administrative Agent executed originals of Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
applicable Laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as the case may
be, to determine

 

37

--------------------------------------------------------------------------------


 

whether or not such Lender is subject to backup withholding or information
reporting requirements; and

 

(B)                                each Foreign Lender that is entitled under
the Code or any applicable treaty to an exemption from or reduction of
withholding tax with respect to payments hereunder or under any other Loan
Document shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent, but only if such Foreign Lender is entitled to do so), whichever of the
following is applicable:

 

I.                                         executed originals of Internal
Revenue Service Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

 

II.                                     executed originals of Internal Revenue
Service Form W-8ECI,

 

III.                                 executed originals of Internal Revenue
Service Form W-8IMY and all required supporting documentation,

 

IV.                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) executed originals of  Internal Revenue Service
Form W-8BEN, or

 

V.                                     executed originals of any other form
prescribed by applicable Laws as a basis for claiming exemption from or a
reduction in United States Federal withholding tax together with such
supplementary documentation as may be prescribed by applicable Laws to permit
the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.

 

(iii)                               Each Lender shall promptly (A) notify the
Borrower and the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (B) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office or the provision of documents of forms
required under applicable Laws) to avoid or minimize any requirement of
applicable Laws of any jurisdiction that the Borrower or the Administrative
Agent make any withholding or deduction for taxes from amounts payable to such
Lender.

 

38

--------------------------------------------------------------------------------


 

(iv) If a payment made to the Administrative Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of a Loan
Party under this Agreement or any other Loan Document would be subject to United
States federal withholding Tax imposed under FATCA if such recipient fails to
comply with the applicable reporting requirements of FATCA, such recipient shall
deliver to the Borrower and the Administrative Agent a certification signed by
the chief financial officer, principal accounting officer, treasurer, or
controller of such recipient and other documentation reasonably requested by the
Borrower or the Administrative Agent sufficient for the Administrative Agent and
the Loan Parties to comply with their obligations under FATCA and to determine
if such recipient is exempt from withholding under FATCA.

 

(f)                                    Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender, or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender.  If the Administrative Agent or any
Lender determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice,

 

39

--------------------------------------------------------------------------------


 

(x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal  for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

3.03                        Inability to Determine Rates.  If the Required
Lenders determine that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan, or (c) the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender.  Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended, and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Base Rate Loans in the amount specified therein.

 

3.04                        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)); or

 

(ii)                                  subject any Lender to any tax of any kind
whatsoever with respect to this Agreement, or any Eurodollar Rate Loan made by
it, or change the basis of taxation of payments to such Lender in respect
thereof (except for Indemnified Taxes or

 

40

--------------------------------------------------------------------------------


 

Other Taxes covered by Section 3.01 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender); or

 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense (except for Indemnified Taxes or
Other Taxes covered by Section 3.01 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender) affecting this Agreement or
Eurodollar Rate Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender
determines that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by such Lender to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to the foregoing provisions
of this Section shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans.  The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or

 

41

--------------------------------------------------------------------------------


 

assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive absent manifest error),
which shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                  any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.13;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (excluding loss of anticipated
profits).  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                  Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to any Lender, or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be

 

42

--------------------------------------------------------------------------------


 

disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrower may replace such
Lender in accordance with Section 10.13.

 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

ARTICLE IV.
CONDITIONS PRECEDENT TO LOANS

 

4.01                        Conditions to Funding of Committed Loans.  The
obligation of each Lender to fund its Committed Loan to the Borrower on the
Amendment Effective Date is subject to satisfaction of the following conditions
precedent:

 

(a)                                  The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Borrower on behalf of each Loan Party, each dated the Amendment
Effective Date (or, in the case of certificates of governmental officials, a
recent date before the Amendment Effective Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders:

 

(i)                                     executed counterparts of this Agreement
and the Guaranty, sufficient in number for distribution to the Administrative
Agent, each Lender and the Borrower;

 

(ii)                                  a Note executed by the Borrower in favor
of each Lender requesting a Note;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of the Borrower on behalf of each Loan Party as the Administrative
Agent may require evidencing the identity, authority and capacity of each such
Responsible Officer authorized to act on behalf of each Loan Party in connection
with this Agreement and the other Loan Documents to which such Loan Party is a
party;

 

(iv)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that the Borrower is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

 

43

--------------------------------------------------------------------------------


 

(v)                                 a favorable opinion of in-house counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, as to
the matters set forth in Exhibit G and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;

 

(vi)                              a certificate of a Responsible Officer of the
Borrower on behalf of each Loan Party either (A) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party (other than any such
consents, licenses and approvals the absence of which could not reasonably be
expected to have a Material Adverse Effect), and such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;

 

(vii)                           a certificate signed by a Responsible Officer of
the Borrower certifying (A) that the conditions specified in
Sections 4.02(a) and (b) have been satisfied, and (B) that there has been no
event or circumstance since September 30, 2010 that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect; and

 

(viii)                        such other assurances, certificates, documents,
consents or opinions as the Administrative Agent or the Required Lenders
reasonably may require.

 

(b)                                 Any fees required to be paid on or before
the Amendment Effective Date under Section 2.10 hereof by the Borrower to the
Lenders or the Administrative Agent shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all fees, charges and disbursements of counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Amendment
Effective Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

(d)                                 The Amendment Effective Date shall have
occurred on or before October 31, 2011.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Amendment
Effective Date specifying its objection thereto.

 

44

--------------------------------------------------------------------------------


 

4.02                        Conditions to all Loans.  The obligation of each
Lender to fund its Committed Loan to the Borrower on the Amendment Effective
Date shall be subject to the following conditions precedent, and each Optional
Loan shall be subject to the following conditions precedent, in addition to the
conditions set forth in Section 2.16:

 

(a)                                  The representations and warranties of the
Borrower contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Loan, except (i) for representations and warranties which are
qualified by the inclusion of a materiality standard, which representations and
warranties shall be true and correct in all respects, (ii) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date, and (iii) that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

 

(b)                                 No Default or Event of Default under this
Agreement shall exist, or would result from such proposed Loan or from the
application of the proceeds thereof.

 

(c)                                  The Administrative Agent shall have
received a Loan Notice for such Loan in accordance with the requirements hereof
and an indemnity letter in form and substance reasonably satisfactory to the
Administrative Agent.

 

Each request for a Loan submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of such Loan.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01                        Existence, Qualification and Power.  Each Loan Party
and each Wholly Owned Subsidiary (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to above other than in
clause (b)(ii) above, to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or

 

45

--------------------------------------------------------------------------------


 

result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law, except, in the cases of clause
(b) and (c) as could not reasonably be expected to have a Material Adverse
Effect.

 

5.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
except as could not reasonably be expected to have a Material Adverse Effect.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except as may be limited by
equitable principles and by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to creditors’ rights generally.

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                  The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
Indebtedness of the Borrower and its Subsidiaries as of the date thereof.

 

(b)                                 The unaudited consolidated balance sheet of
the Borrower and its Subsidiaries dated June 30, 2011, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

(c)                                  Since the date of the Audited Financial
Statements, except as disclosed publicly in filings with the SEC, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

5.06                        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the actual knowledge of the
Borrower after due and diligent investigation, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against the

 

46

--------------------------------------------------------------------------------


 

Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect the validity or enforceability of this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) except as specifically disclosed in Schedule 5.06, either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

5.07                        No Default.  Neither any Loan Party nor any
Subsidiary thereof is in default under or with respect to any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

5.08                        Ownership of Property; Liens.  Each of the Borrower
and each Subsidiary has good record and marketable title in fee simple to, or
valid leasehold interests in, all real property that it owns, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  The property of the Borrower and
its Subsidiaries is subject to no Liens, other than Liens permitted by
Section 7.01.

 

5.09                        Environmental Compliance.  Except as disclosed on
Schedule 5.09, existing Environmental Laws applicable to the Borrower or any of
its Subsidiaries or their respective properties and claims alleging potential
liability or alleged violations thereof could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.10                        Insurance.  The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates; provided that the foregoing provisions of this Section 5.10 shall not
restrict the ability of the Borrower or its Subsidiaries to use either
commercially reasonable self-insurance or insurance through “captive” insurance
Subsidiaries.

 

5.11                        Taxes.  The Borrower and its Subsidiaries have filed
all Federal, state and other material tax returns and reports required to be
filed, and have paid all Federal, state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP and
except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.  There is no tax assessment proposed in writing
against the Borrower or any Subsidiary that is not being actively contested by
the Company or such Subsidiary in good faith that would, if made, have a
Material Adverse Effect.

 

5.12                        ERISA Compliance.

 

(a)                                  Each Pension Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or state laws.  Each Pension Plan that is intended to be a qualified
plan under Section 401(a) of the Code has received a favorable

 

47

--------------------------------------------------------------------------------


 

determination letter from the Internal Revenue Service to the effect that the
form of such Pension Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the Internal
Revenue Service.  To the best knowledge of the Borrower, nothing has occurred
that would reasonably be expected to prevent or cause the loss of such
tax-qualified status.

 

(b)                                 There are no pending or, to the best
knowledge of the Borrower, threatened claims, actions or  lawsuits, or action by
any Governmental Authority, with respect to any Plan that  could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  Except as would not reasonably be expected
to result in a Material Adverse Effect, (i) no ERISA Event has occurred, and
neither the Borrower nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) the Borrower and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher; (iv) neither the Borrower nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

 

5.13                        Significant Subsidiaries; Equity Interests.  As of
the Amendment Effective Date, the Borrower has no Significant Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.13, and as of the
Amendment Effective Date all of the outstanding Equity Interests in such
Significant Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by a Loan Party or a Subsidiary thereof in the
amounts specified on Part (a) of Schedule 5.13 free and clear of all Liens.  All
of the outstanding Equity Interests in the Borrower have been validly issued and
are fully paid and nonassessable.

 

5.14                        Margin Regulations; Investment Company Act.

 

(a)                                  The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.  The execution, delivery and performance of the Loan Documents by
the Borrower will not violate the Margin Regulations.  After applying the
proceeds of any Loan, margin stock does not exceed 25% of the value of the
assets subject to this Agreement.

 

48

--------------------------------------------------------------------------------


 

(b)                                 None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

5.15                        Disclosure.  To the knowledge of the Borrower, none
of the representations or warranties made by the Borrower or any of its
Subsidiaries in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in each
exhibit, report, statement or certificate furnished by or on behalf of the
Borrower or any of its Subsidiaries in connection with the Loan Documents,
contains any untrue statement of a material fact or omits any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they are made, not misleading as of
the time when made or delivered; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time and information available to it at such time, it being understood that the
Borrower is under no obligation to update such projections or underlying
information.

 

5.16                        Compliance with Laws.  Each Loan Party and each
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

5.17                        Taxpayer Identification Number.  The Borrower’s true
and correct U.S. taxpayer identification number is set forth on Schedule 10.02.

 

5.18                        Intellectual Property; Licenses, Etc.  The Borrower
and its Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are material to the operation of their respective businesses, without conflict
with the rights of any other Person, except as could not reasonably be expected
to have a Material Adverse Effect.  Neither the Borrower nor any of its
Subsidiaries has been charged or, to the knowledge of the Borrower, threatened
to be charged with any infringement of, nor has any of them infringed on, any
unexpired trademark, patent, patent registration, copyright, copyright
registration or other proprietary right of any person except where the effect
thereof individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long as any Loan or other Obligation (other than contingent indemnification
Obligations as to which no claim has been asserted) hereunder shall remain
unpaid or unsatisfied, the applicable Loan Party or Loan Parties shall perform
each and all of the following:

 

49

--------------------------------------------------------------------------------


 

6.01                        Financial Statements.  The Borrower shall deliver to
the Administrative Agent, with sufficient copies for each Lender:

 

(a)                                  as soon as practicable and in any event
within 90 days after the end of each Fiscal Year of the Borrower (after giving
effect to one automatic 15-day extension pursuant to Rule 12b-25 of the
Securities Exchange Act of 1934), consolidated balance sheets of the Borrower
and its Subsidiaries as of the end of such year and the related consolidated
statements of income, stockholders’ equity and cash flow of the Borrower and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the consolidated figures for the previous Fiscal Year, all in reasonable
detail and (i) in the case of such consolidated financial statements,
accompanied by a report thereon, unqualified as to scope, accounting principles
and going concern, of independent certified public accountants of recognized
national standing selected by the Borrower and reasonably satisfactory to the
Administrative Agent (with the understanding that any of the so-called “Big
Four” accounting firms shall be deemed to be acceptable to the Administrative
Agent), which report shall state that such consolidated financial statements
fairly present the financial position of the Borrower and its Subsidiaries as at
the date indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP (except as otherwise stated therein)
and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards; and

 

(b)                                 as soon as practicable and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year of the Borrower (after giving effect to one automatic 5-day
extension pursuant to Rule 12b-25 of the Securities Exchange Act of 1934), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such Fiscal Quarter and the related consolidated statements of income and cash
flow of the Borrower and its Subsidiaries for such Fiscal Quarter and the
portion of the Borrower’s Fiscal Year ended at the end of such Fiscal Quarter,
setting forth in each case in comparative form the consolidated figures for the
corresponding periods of the prior Fiscal Year, all in reasonable detail and
certified by the Borrower’s chief financial officer, treasurer, senior vice
president, corporate finance, or controller as fairly presenting the
consolidated financial condition of the Borrower and its Subsidiaries as at the
dates indicated and the consolidated results of their operations for the periods
indicated, subject to normal year-end adjustments and audit changes.

 

As to any information contained in materials furnished pursuant to Section 6.02,
the Borrower shall not be separately required to furnish such information under
subsection (a) or (b) above, but, subject to Section 6.01(c) below, the
foregoing shall not be in derogation of the obligation of the Borrower to
furnish the information and materials described in subsection (a) and (b) above
at the times specified therein.

 

(c)                                  The Borrower may satisfy its financial
statement reporting requirements under Sections 6.01(a) and (b) above if the
Borrower complies with the financial statement reporting requirements of the
SEC, as such requirements may be amended from time to time, and delivers the
materials it files with the SEC to the Administrative Agent pursuant to
Section 6.02, notwithstanding that such SEC reporting requirements may not
require the filing of all of the information required by Section 6.01(a) or (b).

 

50

--------------------------------------------------------------------------------


 

6.02                        Certificates; Other Information.  The Borrower shall
deliver to the Administrative Agent, with sufficient copies for each Lender:

 

(a)                                  together with each delivery of financial
statements of the Borrower and its Subsidiaries pursuant to Sections 6.01(a) and
(b) above, a Compliance Certificate of the chief financial officer, treasurer,
senior vice president, corporate finance, or controller of the Borrower
(i) stating that such officer has reviewed the terms of the Loan Documents and
has made, or has caused to be made under his supervision, a review in reasonable
detail of the transactions and condition of the Borrower and its Subsidiaries
during the accounting period covered by such financial statements and that such
review has not disclosed the existence of any Default or Event of Default during
or at the end of such accounting period and that such officer does not have
knowledge of the existence, as at the date of such certificate, of any Default
or Event of Default, or, if he does have knowledge that a Default or an Event of
Default existed or exists, specifying the nature and period of existence thereof
and what action the Borrower has taken, is taking, or proposes to take with
respect thereto; and (ii) setting forth the calculations required to establish
whether the Borrower was in compliance with each of the financial covenants set
forth in Section 7.11 on the date of such financial statements;

 

(b)                                 upon the occurrence and during the
continuance of an Event of Default, if requested by the Administrative Agent,
copies of all final reports or letters submitted to the Borrower by its
independent certified public accountants in connection with each annual audit of
the financial statements of the Borrower or its Subsidiaries made by such
accountants, including, without limitation, any “management letter”;

 

(c)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto; and

 

(d)                                 promptly, such additional information
regarding the business, financial or corporate affairs of the Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent) or (iii) on which such report is filed electronically with
the SEC’s EDGAR system; provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is

 

51

--------------------------------------------------------------------------------


 

given by the Administrative Agent or such Lender and (ii) the Borrower shall
give notice to the Administrative Agent of the availability thereof on the SEC’s
EDGAR system.  The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or one of
the Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

 

6.03                        Notices.  The Borrower shall promptly notify the
Administrative Agent and each Lender:

 

(a)                                  of the occurrence of any Default or of any
“Default” or “Event of Default” under (and as defined in) the Revolving Credit
Agreement or the Note Purchase Agreement;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including, in
each case to the extent that such has resulted or could reasonably be expected
to result in a Material Adverse Effect, (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

 

(c)                                  of the occurrence of any ERISA Event which
has resulted or could reasonably be expected to result in liability of the
Borrower under Title IV of ERISA to the

 

52

--------------------------------------------------------------------------------


 

Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$20,000,000;

 

(d)                                 and of any material change in accounting
policies or financial reporting practices by the Borrower or any Subsidiary.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.04                        Payment of Obligations.  Each Loan Party shall pay
and discharge as the same shall become due and payable, all its obligations and
liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets the failure of which to
pay could reasonably be expected to result in a Material Adverse Effect, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary; (b) all lawful claims which, if unpaid, would
by law become a Lien upon its property (other than a Permitted Lien), except as
could not reasonably be expected to have a Material Adverse Effect; and (c) all
Indebtedness, as and when due and payable (but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness), except as could not reasonably be expected to have a Material
Adverse Effect.

 

6.05                        Preservation of Existence, Etc.  Each Loan Party
shall (a) preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect; provided,
however, that the existence (corporate or otherwise) of any Subsidiary may be
terminated if such termination is determined by the Borrower to be in its best
interest and is not materially disadvantageous to the Lenders.

 

6.06                        Maintenance of Properties.  Each Loan Party shall
(a) maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof except, in the case of clauses (a) and (b),
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

6.07                        Maintenance of Insurance.  Each Loan Party shall
maintain with financially sound and reputable insurance companies, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons; provided, that the foregoing provisions of
this Section 6.07

 

53

--------------------------------------------------------------------------------


 

shall not restrict the applicable Loan Party’s ability to (i) self insure in
commercially reasonable amounts or (ii) use commercially reasonable
self-insurance through “captive” insurance Subsidiaries.

 

6.08                        Compliance with Laws.  Each Loan Party shall comply
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

 

6.09                        Books and Records.  Each Loan Party shall maintain
adequate books, records and accounts as may be required or necessary to permit
the preparation of consolidated financial statements in accordance with sound
business practices and GAAP or the equivalent international standards.

 

6.10                        Inspection Rights.  Each Loan Party shall permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably requested, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at reasonable times during normal business hours and
without advance notice.

 

6.11                        Use of Proceeds.  The Borrower shall use the
proceeds of the Loans for (i) working capital and Capital Expenditures, (ii) to
repay all obligations owing under the Existing Credit Agreement, and (iii) for
other general corporate purposes not in contravention of any Law or of any Loan
Document.

 

6.12                        Additional Guarantors; Release of Guarantors.  Upon
delivery of the annual financial statements for the Fiscal Year ending
September 30, 2011 and upon delivery of the annual financial statements for each
subsequent Fiscal Year ending thereafter as required under Section 6.01(a), the
Borrower shall cause any new or existing subsidiary of the Borrower which is a
Significant Subsidiary (other than any Foreign Holding Company ) as of the end
of such Fiscal Year and which is not already a Guarantor to (a) become a
Guarantor by executing and delivering to the Administrative Agent a counterpart
of the Guaranty or such other document as the Administrative Agent shall deem
appropriate for such purpose, and (b)  upon the request of the Administrative
Agent, deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of in-house
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.  Any Guarantor that is either (i) no longer a Significant
Subsidiary as of the end of such Fiscal Year or (ii) released from its
obligations as a guarantor with respect to both the Indebtedness under the Note
Purchase Agreement and the

 

54

--------------------------------------------------------------------------------


 

Indebtedness under the Revolving Credit Agreement shall be, notwithstanding any
other provision in the Guaranty to the contrary, automatically released from the
Guaranty.  Upon release of any Guarantor pursuant to the preceding clause (ii),
the Administrative Agent shall execute such other documentation as is reasonably
requested by the Borrower to evidence such release.  The Lenders and the
Administrative Agent specifically acknowledge and agree that (i) AECOM
Global, Inc. shall be, and hereby is, released from all of its obligations under
the Guaranty executed in connection with the Existing Credit Agreement and
(ii) AECOM Global, Inc. has no obligations under the Guaranty being executed in
connection herewith or otherwise in connection with this Agreement and the other
Loan Documents.

 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Loan or other Obligation (other than contingent indemnification
Obligations as to which no claim has been asserted) hereunder shall remain
unpaid or unsatisfied, the Borrower shall not, nor shall it permit any
Subsidiary to (except as otherwise set forth in Sections 7.04 and 7.06),
directly or indirectly:

 

7.01                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following (each a “Permitted Lien”):

 

(a)                                  Customary Permitted Liens;

 

(b)                                 Liens pursuant to any Loan Document;

 

(c)                                  Liens existing on the date hereof and
listed on Schedule 7.01 and any renewals or extensions thereof;

 

(d)                                 any attachment or judgment Lien not
otherwise constituting an Event of Default under Section 8.01(h) in existence
less than sixty (60) days after the entry thereof or with respect to which
(i) execution has been stayed, (ii) payment is covered in full by insurance, or
(iii) the Borrower or any of its Subsidiaries shall in good faith be prosecuting
an appeal or proceedings for review and shall have set aside on its books such
reserves as may be required by GAAP with respect to such judgment or award;

 

(e)                                  Liens existing on property or assets of any
Person at the time such Person becomes a Subsidiary or such property or assets
are acquired, but only, in any such case, (i) if such Lien was not created in
contemplation of such Person becoming a Subsidiary or such property or assets
being acquired, and (ii) so long as such Lien does not encumber any assets other
than the property subject to such Lien at the time such Person becomes a
Subsidiary or such property or assets are acquired;

 

(f)                                    Liens on assets securing Indebtedness
permitted to be incurred or assumed pursuant to Section 7.03(e), including any
interest or title of a lessor under any Capitalized Lease, provided that (i) any
such Lien does not encumber any property other than assets constructed or
acquired with the proceeds of such Indebtedness and (ii) the Indebtedness
secured thereby does not exceed the cost of the property being acquired on the
date of acquisition;

 

55

--------------------------------------------------------------------------------


 

(g)                                 Leases, subleases, licenses and sublicenses
granted in the ordinary course of business, which could not reasonably be
expected to have a Material Adverse Effect;

 

(h)                                 any Lien constituting a renewal, extension
or replacement of any Lien permitted by clauses (c), (f) or (g) of this
Section 7.01, but only, in the case of each such renewal, extension or
replacement Lien, to the extent that the principal amount of Indebtedness
secured thereby does not exceed the principal amount of such Indebtedness so
secured unless such excess is permitted by Section 7.03 to be incurred and by
this Section 7.01 to be secured by such Lien at the time of the extension,
renewal or replacement, the maturity thereof is not shortened and such Lien is
limited to all or a part of the property subject to the Lien extended, renewed
or replaced;

 

(i)                                     Liens on cash collateral pursuant to
Sections 2.03, 2.05(c), and 2.17 of the Revolving Credit Agreement (as in effect
on July 20, 2011 or any successor provisions thereto);

 

(j)                                     other Liens securing obligations,
including Indebtedness for borrowed money (other than (A) the Indebtedness
created pursuant to the Note Purchase Agreement, except to the extent the
Obligations and the “Obligations” (as defined in the Revolving Credit Agreement)
under the Revolving Credit Agreement are secured equally and ratably with such
Indebtedness and (B) the “Obligations” under (and as defined in) the Revolving
Credit Agreement, except to the extent the Obligations under this Agreement are
secured equally and ratably with such Obligations by all collateral securing the
“Obligations” under the Revolving Credit Agreement other than any cash or other
collateral security for “L/C Obligations” under (and as defined in) the
Revolving Credit Agreement, in an aggregate principal amount (including the
entire unused amount of committed credit facilities and all outstanding
Indebtedness, liabilities and obligations) not exceeding 10% of Consolidated Net
Worth as of the time of the granting of such Lien; provided, that, to the extent
a Lien granted pursuant to this Section 7.01(j) was permitted hereunder at the
time of the grant of such Lien, such Lien will continue to be permitted
hereunder notwithstanding a subsequent decrease in Consolidated Net Worth.

 

7.02                        Investments.  Make any of the following Investments:

 

(a)                                  any Acquisition that is not a Permitted
Acquisition;

 

(b)                                 Investments in Joint Ventures other than
Investments by the Borrower or any of its Subsidiaries that would not cause a
violation of Section 7.07; provided that if the structure of such Joint Ventures
results in either the Borrower or any Significant Subsidiary being responsible
for the acts or omissions of other companies (other than to the extent covered
by insurance or limited to Indebtedness for expenses permitted by
Section 7.03(g)), the Borrower must also have determined that such structure
would not individually or in the aggregate with other similarly structured Joint
Venture have a Material Adverse Effect; or

 

(c)                                  any Minority Investment other than: (i) the
Minority Investment set forth on Schedule 1.01; (ii) equity (or equity-like)
Investments in infrastructure public-private partnership, design-build-finance,
and similar projects requiring capital commitments, provided that the aggregate
amount of such Investments outstanding at any time shall not exceed 10% of
Consolidated Net Worth; and (iii) any Permitted Minority Investment.

 

56

--------------------------------------------------------------------------------


 

7.03                        Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness to a Person other than a Loan Party, except:

 

(a)                                  Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness listed on Schedule 7.03;

 

(c)                                  Guarantees of the Borrower or any
Subsidiary in respect of Indebtedness otherwise permitted hereunder of the
Borrower or any Subsidiary;

 

(d)                                 obligations (contingent or otherwise) of the
Borrower or any Subsidiary existing or arising under any Swap Contract, provided
that such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view”;

 

(e)                                  Attributable Indebtedness and purchase
money obligations for fixed or capital assets within the limitations set forth
in Section 7.01(f);

 

(f)                                    Indebtedness secured by Liens described
in Sections 7.01(a), (c), (e) and (h);

 

(g)                                 Consolidated Priority Indebtedness in an
aggregate principal amount outstanding at any time not to exceed 10% of
Consolidated Net Worth and Tax Arrangement Priority Indebtedness in an aggregate
principal amount outstanding at any time not to exceed 10% of Consolidated Net
Worth, provided, in each case, that the Leverage Ratio (calculated on a
pro-forma basis after giving effect to the incurrence of such Indebtedness) is
less than 3.00 to 1.00; provided that, to the extent Indebtedness incurred
pursuant to this Section 7.03(f) was permitted hereunder at the time of the
incurrence thereof, such Indebtedness will continue to be permitted hereunder
notwithstanding a subsequent decrease in Consolidated Net Worth; or

 

(h)                                 other Indebtedness not otherwise permitted
which is not Consolidated Priority Indebtedness, provided that after giving pro
forma effect to the incurrence of such Indebtedness and the use of proceeds
thereof, no Default or Event of Default shall have occurred and be continuing.

 

7.04                        Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or, unless permitted by Section 7.05,
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

 

(a)                                  any Subsidiary may merge with (i) the
Borrower, provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries, provided that when any
Guarantor is merging with another Subsidiary, the Guarantor shall be the
continuing or surviving Person;

 

57

--------------------------------------------------------------------------------


 

(b)                                 any Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Subsidiary; provided that if the transferor in such a
transaction is a Guarantor, then the transferee must either be the Borrower or a
Guarantor;

 

(c)                                  the Borrower or any of its Wholly-Owned
Subsidiaries may enter into a merger as part of a Permitted Acquisition,
provided that the Borrower or such Wholly-Owned Subsidiary owns or controls a
majority of the surviving entity of such merger; and

 

(d)                                 pursuant to a Disposition permitted pursuant
to Section 7.05.

 

The restrictions set forth in this Section 7.04 apply only to the Borrower and
its Wholly-Owned Subsidiaries.

 

7.05                        Dispositions.  Make any Disposition except:

 

(a)                                  Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Dispositions of property to the extent that
the board of directors of the Borrower has reasonably determined in good faith
that the terms of the transaction are fair and reasonable to the Borrower or
such Subsidiary, as the case may be; and within one year after the receipt of
any Net Cash Proceeds with respect to such Disposition the Company or such
Subsidiary shall have used any Net Cash Proceeds to (i) replace the properties
or assets that were the subject of the Disposition, (ii) acquire properties or
assets in the businesses of the Borrower and its Subsidiaries or (iii) repay all
or part of the Obligations or Indebtedness outstanding under the notes issued
pursuant to the Note Purchase Agreement, the Indebtedness outstanding under the
Revolving Credit Agreement, or the Indebtedness outstanding under this
Agreement;

 

(d)                                 Dispositions of property by any Subsidiary
to the Borrower or to a Wholly-Owned Subsidiary or by the Borrower to any
Guarantor; provided that if the transferor of such property is a Guarantor, the
transferee thereof must either be the Borrower or a Guarantor;

 

(e)                                  Dispositions permitted by Section 7.04;

 

(f)                                    Dispositions by the Borrower and its
Subsidiaries not otherwise permitted under this Section 7.05 (including sales of
government receivables in conjunction with the financing of energy service
performance contracts); provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition, (ii) the aggregate
book value of all property Disposed of in reliance on this clause (f) during the
term of this Agreement, commencing on the Amendment Effective Date, shall not
exceed 20% of Consolidated Total Capitalization as of the consummation of such
Disposition; and (iii) any Disposition pursuant to clause (f) shall be for fair
market value;

 

58

--------------------------------------------------------------------------------


 

(g)                                 leases, subleases, licenses or sublicenses
granted in the ordinary course of business to others, which could not reasonably
be expected to have a Material Adverse Effect;

 

(h)                                 the grant of any Lien that is a Permitted
Lien;

 

(i)                                     Dispositions of assets within 365 days
after the acquisition thereof if (i) such assets are outside the principal
business areas to which the assets acquired, taken as a whole, relate, and
(ii) such assets are sold or disposed of for cash or any other consideration
which represents the fair market value thereof; and

 

(j)                                     Dispositions, the net cash proceeds of
which are reinvested in assets used or useful in the business of the Borrower or
its Subsidiaries within 365 days of such Disposition.

 

7.06                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, except to the extent that no Default shall
have occurred and be continuing at the time of any such action or would result
therefrom; provided, that the restrictions set forth in this Section 7.06 apply
only to the Borrower.

 

7.07                        Change in Nature of Business.  Engage in any
material line of business substantially different from those lines of business
conducted by the Borrower and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto.

 

7.08                        Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided, that this
Section 7.08 shall not restrict (a) payments otherwise allowed under this
Agreement and other transfers on account of Equity Interests of the Borrower or
any Subsidiary, (b) customary board of director fees, (c) any payments pursuant
to the terms of the certificate of incorporation or bylaws of the Borrower, or
to any of the Borrower’s employee benefit plans; (d) the rights, privileges and
preferences granted to the holders of Preferred Stock arising under any related
certificate of designation, investor rights agreement or regulatory side letter,
each in form and substance reasonably satisfactory to the Required Lenders and
(e) so long as the Borrower is subject to the filing requirements of the SEC,
any transaction that is otherwise permitted by any Borrower policy regarding
such transactions to the extent such policy was approved by the Borrower’s board
of directors.

 

7.09                        Burdensome Agreements.  Except pursuant to the
Revolving Credit Agreement, the Note Purchase Agreement or other agreement
governing Indebtedness permitted hereunder, enter into any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to the Borrower or
any Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness of the
Borrower or (iii) of the Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person in favor of the Administrative
Agent and the Lenders; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness

 

59

--------------------------------------------------------------------------------


 

permitted under Section 7.03(e) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.  The foregoing
provision shall not apply to encumbrances or restrictions existing under or by
reason of: (a) applicable law, rule, regulation or order (including agreements
with regulatory authorities), (b) customary net worth, restrictions on cash or
other deposits and non-assignment provisions of any lease, license or other
contract, (c) customary restrictions with respect to a Subsidiary pursuant to an
agreement that has been entered into for the sale or disposition of all or
substantially all of the assets or Equity Interests of such Subsidiary, and
(d) customary provisions in joint venture agreements and other similar
agreements relating solely to the securities, assets and revenues of such Joint
Venture or other business venture.

 

7.10                        Use of Proceeds.  Use the proceeds of any Loan,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose, except in each case pursuant to a Permitted Capital Stock Buyback.

 

7.11                        Financial Covenants.

 

(a)                                  Leverage Ratio.  Permit the Leverage Ratio
to be greater than 3.00 to 1.00 as of the end of any Fiscal Quarter; provided
that the Leverage Ratio may be up to 3.25 to 1.00 for up to four (4) consecutive
Fiscal Quarters following each Material Acquisition, provided further that
notwithstanding successive Material Acquisitions, the Leverage Ratio may not
exceed 3.00 to 1.00 for more than four (4) consecutive Fiscal Quarters in any
period of five (5) Fiscal Quarters.

 

(b)                                 Fixed Charge Coverage Ratio.  Permit the
Fixed Charge Coverage Ratio to be less than 1.25 to 1.00 as of the end of any
Fiscal Quarter.

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                  Non-Payment.  The Borrower or any other
Loan Party fails to pay (i) when and as required to be paid herein, any amount
of principal of any Loan, or (ii) within three days after the same becomes due,
any interest on any Loan, or any fee due hereunder or under any other Loan
Document, or (iii) within ten days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.03, 6.05 (insofar as such Section requires the preservation of the
corporate existence of any Borrower), or 6.11 or Article VII; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days; or

 

60

--------------------------------------------------------------------------------


 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading in any material respect when made or deemed
made; or

 

(e)                                  Cross-Default.  (i) The Borrower or any
Subsidiary (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder,  Indebtedness
under the Revolving Credit Agreement or Indebtedness under the Note Purchase
Agreement) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than 3% of Consolidated Net
Worth, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs an “Event of Default” under (and as
defined in) the Revolving Credit Agreement or the Note Purchase Agreement; or

 

(f)                                    Insolvency Proceedings, Etc.  Any Loan
Party or any of its Subsidiaries institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)                                 Inability to Pay Debts; Attachment.  (i) The
Borrower or any other Loan Party becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or

 

(h)                                 Judgments.  There is entered against the
Borrower or any Subsidiary (i) one or more final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments or orders)
exceeding 3% of the Borrower’s Consolidated Net Worth (to the extent not covered
by insurance as to which the insurer does not dispute coverage (other than
customary reservation of rights letters)), or (ii) any one or more non-monetary
final judgments

 

61

--------------------------------------------------------------------------------


 

that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 10 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

 

(i)                                     ERISA.  An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of 3% of the Borrower’s Consolidated Net Worth; or

 

(j)                                     Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

(k)                                  Change of Control.  There occurs any Change
of Control.

 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                  declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and

 

(b)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan
Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable without further act of the Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including fees, charges and disbursements of counsel to the Administrative Agent
and amounts payable under Article III) payable to the Administrative Agent in
its capacity as such;

 

62

--------------------------------------------------------------------------------


 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.  Each of the Lenders
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and the Borrower shall not have rights as
a third party beneficiary of any of such provisions.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in

 

63

--------------------------------------------------------------------------------


 

writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or

 

64

--------------------------------------------------------------------------------


 

through any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

9.06                        Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

65

--------------------------------------------------------------------------------


 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Bookrunners, Arrangers or Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.10 and
10.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

9.10                        Guaranty Matters.  The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Guaranty if such Person ceases to be a
Significant Subsidiary or otherwise ceases to be required to be a Guarantor
hereunder or under the terms of the Guaranty. Upon request by the Administrative
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s authority to release any Guarantor from its obligations
under the Guaranty pursuant to this Section 9.10.

 

66

--------------------------------------------------------------------------------


 

ARTICLE X.
MISCELLANEOUS

 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)                                  waive any condition set forth in
Section 4.01(a) without the written consent of each Lender;

 

(b)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan, or any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or to reduce any fee payable hereunder;

 

(d)                                 change Sections 2.13(a), 2.14, and 8.03, in
a manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender;

 

(e)                                  change any provision of this Section 10.01
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; or

 

(f)                                    release any Guarantor from the Guaranty
without the written consent of each Lender, except to the extent the release of
any Guarantor is permitted pursuant to Section 9.10 or Section 6.12(in which
case such release may be made by the Administrative Agent acting alone);

 

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders),

 

67

--------------------------------------------------------------------------------


 

except that any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

10.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Borrower or the Administrative
Agent, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or

 

68

--------------------------------------------------------------------------------


 

communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower and the Administrative Agent may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein,

 

69

--------------------------------------------------------------------------------


 

were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower;
provided that such indemnity shall not, as to any person, be available to the
extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such person or (y) result from a claim brought by the Borrower or
any other Loan Party against such person for material breach of such person’s
obligations hereunder or under any other Loan Document, if the Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.14), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                  Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in

 

70

--------------------------------------------------------------------------------


 

connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender) in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

 

(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available
(A) to compensate any Person other than the Administrative Agent and its
Affiliates for the expenses described in Section 10.4(a)(i) above or (B) to the
extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for a material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is

 

71

--------------------------------------------------------------------------------


 

sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

10.05      Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

72

--------------------------------------------------------------------------------


 

10.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Loans at the time owing to it);
provided that any such assignment shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Loans (together with any Loans of any Affiliates of such
Lender or Approved Funds administered or managed by such Lender or its
Affiliates) at the time owing to such Lender, its Affiliates and any Approved
Funds administered or managed by such Lender or its Affiliates or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

73

--------------------------------------------------------------------------------


 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned;

 

(iii)          Required Consents.  The consent of the Administrative Agent and,
unless an Event of Default has occurred and is continuing, the Borrower (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment other than an assignment to a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

 

(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the

 

74

--------------------------------------------------------------------------------


 

interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.

 

75

--------------------------------------------------------------------------------


 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)            Participant Register. Each Lender that sells a participation,
acting as an agent of the Borrower solely for purposes of applicable United
States federal income tax law and Treasury regulations promulgated thereunder,
shall maintain a “book entry” register (as further described in the foregoing
Treasury regulations) on which it records the name and address of the applicable
Participant and the principal amounts of such Participant’s interest in the
Loans and Commitments (each such register, a “Participant Register”).  The
entries in the Participant Register shall be conclusive absent manifest error,
and the applicable Lender shall treat each Person whose name is recorded in the
Participant Register pursuant to the terms hereof as having “ownership of an
interest” (as such term is defined the applicable Treasury regulations) in such
Loans and Commitments for all purposes of this Agreement, notwithstanding any
notice to the contrary.  Upon request by the Borrower, such Lender shall make
the Participant Register available to the Borrower.

 

(g)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

10.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.16(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly

 

76

--------------------------------------------------------------------------------


 

available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower
unless the Administrative Agent or such Lender has knowledge that such source is
subject to an obligation to the Borrower to keep such information confidential. 
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

10.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y)  the Defaulting Lender
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have.  Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

10.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the

 

77

--------------------------------------------------------------------------------


 

interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

10.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied.

 

10.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

10.13      Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such

 

78

--------------------------------------------------------------------------------


 

Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

 

(b)           such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 3.05) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14      Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE

 

79

--------------------------------------------------------------------------------


 

HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)           WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent and the Arrangers,
on the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each of the Arrangers is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or

 

80

--------------------------------------------------------------------------------


 

fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent nor either of the Arrangers  has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor either of the
Arrangers  has any obligation to disclose any of such interests to the Borrower
or its Affiliates.  To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative Agent
and the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

10.17      Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

10.18      USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.  The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

 

10.19      Margin Stock.  Each of the parties hereto represents to each of the
other parties hereto that it in good faith is not relying upon any margin stock
as collateral for or to support the extension or maintenance of the credit
provided for in this Agreement.

 

[Rest of page intentionally left blank; signature pages follow]

 

81

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

AECOM TECHNOLOGY CORPORATION

 

 

 

 

 

By:

/s/ Shelley Green

 

Name:

Shelley Green

 

Title:

Vice President, Treasurer

 

S-1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Robert Rittelmeyer

 

Name:

Robert Rittelmeyer

 

Title:

Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Mathew Griesbach

 

Name:

Mathew Griesbach

 

Title:

Director

 

S-2

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A.,

 

as a Syndication Agent

 

 

 

 

 

 

 

By:

/s/ David J. Stassel

 

Name:

David J. Stassel

 

Title:

Vice President

 

 

 

 

 

 

 

UNION BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ David J. Stassel

 

Name:

David J. Stassel

 

Title:

Vice President

 

S-3

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as a Syndication Agent

 

 

 

 

 

 

 

By:

/s/S. Michael St. Geme

 

Name:

S. Michael St. Geme

 

Title:

Managing Director

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/S. Michael St. Geme

 

Name:

S. Michael St. Geme

 

Title:

Managing Director

 

S-4

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Syndication Agent

 

 

 

 

 

 

By:

/s/ Patrick D. Mueller

 

Name:

Patrick D. Mueller

 

Title:

Vice President

 

 

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Patrick D. Mueller

 

Name:

Patrick D. Mueller

 

Title:

Vice President

 

S-5

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Syndication Agent

 

 

 

 

 

 

 

By:

/s/ Shuji Vâbe

 

Name:

Shuji Vâbe

 

Title:

General Manager

 

 

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Shuji Vâbe

 

Name:

Shuji Vâbe

 

Title:

General Manager

 

S-6

--------------------------------------------------------------------------------


 

 

COMPASS BANK, dba BBVA COMPASS,

 

as a Syndication Agent

 

 

 

 

 

 

 

By:

/s/ Ramon Garcia

 

Name:

Ramon Garcia

 

Title:

Vice President

 

 

 

 

 

 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Payton K. Swope

 

Name:

Payton K. Swope

 

Title:

Senior Vice President

 

S-7

--------------------------------------------------------------------------------


 

 

BANK OF COMMUNICATIONS CO., LTD., NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Shelley He

 

Name:

Shelley He

 

Title:

Deputy General Manager

 

--------------------------------------------------------------------------------


 

 

BANK OF TAIWAN, NEW YORK AGENCY,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Kevin H. Hsieh

 

Name:

Kevin H. Hsieh

 

Title:

VP & General Manager

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jamie Dillon

 

Name:

Jamie Dillon

 

Title:

Managing Director

 

 

 

 

By:

/s/ Mary-Ann Wong

 

Name:

Mary-Ann Wong

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Daniel T. Laurenzi

 

Name:

Daniel T. Laurenzi

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CATHAY UNITED BANK, LTD.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Alex Wu

 

Name:

Alex Wu

 

Title:

SVP & General Manager

 

--------------------------------------------------------------------------------


 

 

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Eric Y.S. Tsai

 

Name:

Eric Y.S. Tsai

 

Title:

VP & General Manager

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Don R. Carruth

 

Name:

Don R. Carruth

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

E. SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Edward Chen

 

Name:

Edward Chen

 

Title:

VP & General Manager

 

--------------------------------------------------------------------------------


 

 

FAR EAST NATIONAL BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Bowen Chang

 

Name:

Bowen Chang

 

Title:

EVP and Chief Credit Officer

 

--------------------------------------------------------------------------------


 

 

FIRST COMMERCIAL BANK, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jason Lee

 

Name:

Jason Lee

 

Title:

VP & General Manager

 

--------------------------------------------------------------------------------


 

 

HUA NAN COMMERCIAL BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Oliver C. H. Hsu

 

Name:

Oliver C. H. Hsu

 

Title:

VP & General Manager

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Ling Li

 

Name:

Ling Li

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Frank J. Jancar

 

Name:

Frank J. Jancar

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO. LTD, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Priscilla Hsing

 

Name:

Priscilla Hsing

 

Title:

VP & DGM

 

--------------------------------------------------------------------------------


 

 

STATE BANK OF INDIA (CALIFORNIA),

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Rimjhim Chhabra

 

Name:

Rimjhim Chhabra

 

Title:

Vice President & Manager

 

--------------------------------------------------------------------------------


 

 

TAIWAN BUSINESS BANK L.A. BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Alex Wang

 

Name:

Alex Wang

 

Title:

S.V.P. & General Manager

 

--------------------------------------------------------------------------------


 

 

TAIWAN COOPERATIVE BANK, LOS ANGELES BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Li-Hua Huang

 

Name:

Li-Hua Huang

 

Title:

VP & General Manager

 

--------------------------------------------------------------------------------


 

 

THE BANK OF EAST ASIA, LIMITED, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Kenneth Pettis

 

Name:

Kenneth Pettis

 

Title:

SVP

 

 

 

 

By:

/s/ Kitty Sin

 

Name:

Kitty Sin

 

Title:

SVP

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

 

By:

/s/ Christopher Usas

 

Name:

Christopher Usas

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKY0-MITSUBISHI UFJ, LTD.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Christine Howatt

 

Name:

Christine Howatt

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

THE CHIBA BANK, LTD., NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Yukihito Inamura

 

Name:

Yukihito Inamura

 

Title:

General Manager

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Brandon Rolek

 

Name:

Brandon Rolek

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

UNITED OVERSEAS BANK LIMITED, NEW YORK AGENCY,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ William A. Sinsigalli

 

Name:

William A. Sinsigalli

 

Title:

Senior Vice President

 

 

 

 

By:

/s/ Mario Sheng

 

Name:

Mario Sheng

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Joyce P. Dorsett

 

Name:

Joyce P. Dorsett

 

Title:

Vice President

 

--------------------------------------------------------------------------------